                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            No. __:___-CV-___-__


CHARLES HALLINAN, JOSEAN                        )
KINARD, ARNOLD J. HILL, BENJAMIN                )
D. MCRAE, JOHN DAILEY, LEE M.                   )
AYERS, GEORGE B. RIDDICK, JORGE                 )
LUIS MALDONADO, ANTWAN                          )
HARRIS, ANTHONY BUTLER, and                     )
TROY A. TITUS, on behalf of themselves          )   Petition for Writ of Habeas Corpus
and similarly situated individuals,             ) Under 28 U.S.C. § 2241 and Class Action
                                                ) Complaint for Injunctive and Declaratory
               Petitioners/Plaintiffs,          )                  Relief
                                                )
      v.                                        )               Class Action
                                                )
THOMAS SCARANTINO, Complex                      )    IMMEDIATE RELIEF SOUGHT
Warden, Federal Correctional Complex            )
Butner; MICHAEL CARVAJAL, Federal               )
Bureau of Prisons Director; and JEFFERY         )
ALLEN, Federal Bureau of Prisons Medical        )
Director, in their official capacities,         )
               Respondents/Defendants.



                                         INTRODUCTION

   An urgent crisis at Federal Correction Complex Butner (“Butner”) unreasonably threatens

   the life, health, and safety of incarcerated people and staff because of inadequate measures

   within the facility to control the spread of the virus that causes COVID-19. Even as North

   Carolina takes tentative steps to reopen, the dangers posed to the medically vulnerable and

   elderly, particularly in institutional settings, show no sign of abating.

   Hundreds of incarcerated people and staff have been infected and eight people housed at

   Butner have already died from COVID-19. SARS-nCoV-2 (“coronavirus” or “virus”)




           Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 1 of 71
      continues to spread actively through Butner’s population, endangering the lives of

      incarcerated people and staff who work with them. 1

      People housed at Butner—a complex that is well over capacity—are packed into crowded

      dormitories, small cells, and narrow hallways. They cannot physically distance themselves

      from others or self-quarantine. They cannot ensure that others are effectively quarantined if

      they are infected. Instead, they must sleep within a few feet of one another—often in small

      cubicles—use communal bath facilities, and line up close to one another several times a day

      for food and medicine. Butner’s health care system is grossly inadequate to treat the growing

      number of sick men. The Federal Bureau of Prisons (“BOP”) has inadequate infection

      surveillance, testing, quarantine, and isolation practices, further exacerbating the crisis. What

      is more, people with pre-existing medical conditions often do not receive the treatment

      needed for their underlying conditions, presumably because the prison’s medical resources

      are over-taxed.

      BOP knows of these conditions, the extreme threat they pose, and the necessary measures

      that must be implemented to protect prisoners, and yet has, with deliberate indifference, failed

      to take critical steps to address the crisis.

      COVID-19 is a highly contagious and deadly pandemic that has raced across the globe,

      fundamentally altering life for everyone in just weeks. There is no cure and no vaccine.

      With more than five million known infections worldwide and more than 345,000 people dead,

      no one is unaffected. 2 In the United States, more than 1.5 million people have tested positive



1
    SARS-nCoV-2 causes the disease COVID-19.
2
    COVID-19 Dashboard by the Center for Systems Science and Engineering (CSSE) at Johns Hopkins,
    Johns Hopkins Univ. & Med. Coronavirus Resource Center, https://coronavirus.jhu.edu/map.html (last
    visited May 25, 2020).


                                                      -2-

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 2 of 71
      for the virus, and almost 100,000 have died. Our country’s prisons have been especially hard-

      hit: more than 25,000 incarcerated people and nearly 7,000 prison staff have tested positive

      for the virus, with at least 370 deaths among incarcerated people and 28 deaths among staff. 3

      Under even the best of circumstances, with people following rigorous physical distancing

      and good hygiene practices, the most our society can hope for is to limit the spread of

      coronavirus and “flatten the curve” to keep from overwhelming hospital resources and allow

      a better chance of survival for those who develop serious symptoms. But in Butner, where

      physical distancing and good hygiene practices are impossible, the circumstances are much

      worse.

      Testing for COVID-19 in BOP and at Butner, specifically, is limited. Despite the active

      outbreak at Butner, BOP has not tested all the men incarcerated there. The true number of

      infected people at Butner is unknown.

      Overcrowding worsens these dangerous conditions.         At Butner, where 4,438 men are

      crammed into a space meant for no more than 3,998, whatever chance these men have to limit

      their exposure is even lower than it would be if the prison were even at maximum planned

      capacity.

      Moreover, Butner houses many of the most medically vulnerable people in BOP custody. It

      includes a large Federal Medical Center (“FMC”), which houses those needing the most

      intensive medical care the BOP provides. It also includes a large, low-security prison that

      houses hundreds of men with serious chronic medical conditions. And others throughout the

      complex also have serious chronic medical conditions.




3
    The Marshall Project, https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-
    coronavirus-in-prisons (last visited May 22, 2020).

                                                -3-

           Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 3 of 71
      According to BOP, each of the deceased Butner residents had one or more preexisting

      medical conditions that the Centers for Disease Control and Prevention (“CDC”) identified

      as putting them at much higher risk of serious illness and death from the virus. These

      conditions include chronic lung disease, heart conditions, severe obesity, and immune

      deficiencies. People over 50 years old are at similarly heightened risk. 4

      Respondents/Defendants       (hereinafter,   “Respondents”)      Director    Carvajal,   Warden

      Scarantino, and Medical Director Allen have shown deliberate indifference to the severe and

      obvious risk of rampant infection and death that COVID-19 poses to people incarcerated at

      Butner. They have done so in violation of the U.S. Constitution’s Eighth Amendment

      prohibition against cruel and unusual punishment.

      Respondents have not taken the necessary steps to address the risk faced by the people in

      their custody. They have opposed motions for compassionate release, and they have failed

      to order furloughs or transfers to home confinement with sufficient speed and in sufficient

      numbers. They have failed to make other arrangements within the facility to allow for

      adequate physical distancing. 5 And they have failed to implement effective isolation,

      quarantine, testing, screening, hygiene, and disinfecting policies or meaningfully modify

      movement protocols for staff and incarcerated people. 6

      Respondents have made no meaningful attempt to physically distance the men housed at

      Butner. People with COVID-19 symptoms are housed alongside those with no symptoms.

      Men sleep in crowded cubicles, and in some instances, even in busy hallways. Staff move



4
    See Declaration of Joe Goldenson, M.D. (“Goldenson Decl.”) (attached as Ex. 18) at 2; Declaration of
    Dr. Chris Beyrer (“Beyrer Decl.”) (attached as Ex. 17) at 2–3, 28.
5
    Beyrer Decl. at 7–14.
6
    See, e.g., Beyrer Decl. 14–23.

                                                   -4-

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 4 of 71
      between the complex’s facilities, coming into contact with incarcerated people known to be

      infected, incarcerated people who may be infected, and those ostensibly in quarantine before

      release. Incarcerated people go to prison jobs where they interact with and prepare food trays

      for people in different housing units.

      Respondents’ failures not only endanger people incarcerated at Butner, they put Butner’s

      staff, local health care workers, family members, and the broader community at serious risk. 7

      Without the ability to physically distance from one another, people incarcerated at Butner

      remain at extraordinary risk of infection, serious illness, and death from COVID-19. 8 It is

      extremely difficult for Respondents to effectively distance people in the Butner complex

      without reducing the overall number of people housed there. In other words, at current

      population levels, people incarcerated at Butner cannot practice meaningful physical

      distancing and are at continuing, increased risk of serious illness and death.

      The situation is urgent. These conditions are well-known to Respondents and, to avoid

      further extreme harm, they must take act immediately to prevent the further spread of

      COVID-19 at Butner. The only effective option is to begin immediately releasing Butner

      residents based on defined categories—including but not limited to those who are medically

      vulnerable—and to develop and implement a plan to (1) provide for adequate social

      distancing; (2) effectively test, quarantine, and isolate people at Butner and (3) effectively

      clean and disinfect the areas used by the population housed at Butner. 9 Without immediate

      action by this Court, more people will become infected and more people will die.


7
    See, e.g., Goldenson Decl. at 3–4; Beyrer Decl. at 14–15, 33.
8
    See, e.g., Beyrer Decl. at 12, 32.
9
    See, e.g., Goldenson Decl. at 5, 7–8; Beyrer Decl. at 32–33. The term “release,” as used throughout this
    Petition, refers to discharge of incarcerated persons from the physical confines of FCC Butner, not
    necessarily release from custody. Release options may include, but are not limited to: enlargement of


                                                    -5-

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 5 of 71
                                      JURISDICTION AND VENUE

       Petitioners/Plaintiffs (hereinafter, “Petitioners”) bring this class action pursuant to 28 U.S.C.

       § 2241 (habeas corpus) and 28 U.S.C. § 1331 (federal question jurisdiction) for relief from

       detention that violates their Eighth Amendment rights under the U.S. Constitution.

       This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C. § 2241

       (habeas corpus), 28 U.S.C. § 1651 (All Writs Act), Article I, § 9, cl. 2 of the U.S. Constitution

       (Suspension Clause), 28 U.S.C. § 1331 (federal question jurisdiction), 28 U.S.C. §§ 2201–02

       (authority to provide declaratory and other necessary and proper relief), and based on the

       Court’s inherent equitable powers.

       This Court has jurisdiction over this Class-wide Writ of Habeas Corpus because Petitioners

       are detained within its jurisdiction in the custody of Thomas Scarantino, Complex Warden of

       Butner. Petitioners are therefore in custody for the purposes of the federal habeas corpus

       statute, 28 U.S.C. § 2241.

       Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 2241(d) because

       the Petitioners and all other class members are in custody in this judicial district.

       Venue is proper pursuant to 28 U.S.C. § 1391(e)(1)(B) because a substantial part of the events

       or omissions giving rise to Petitioners’ claims occurred in this district. 10




     custody, release to parole or community supervision; transfer furlough (as to another medical facility,
     hospital, or halfway house); or non-transfer furlough, which could entail a released person’s eventual
     return to FCC Butner once the pandemic is over and the viral health threat is abated. Any releases would
     include requirements for testing, care, and social distancing, as informed by a public health expert.
     Incarcerated people should not be sent to another dangerous and crowded BOP facility to address the
     concerns at FCC Butner.
10
     “A civil action in which a defendant is an officer or employee of the United States or any agency thereof
     acting in his official capacity or under color of legal authority . . . may, except as otherwise provided by
     law, be brought in any judicial district in which . . . a substantial part of the events or omissions giving
     rise to the claim occurred, or a substantial part of property that is the subject of the action is situated.”
     28 U.S.C. § 1391(e)(1)(B).

                                                       -6-

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 6 of 71
                                                 PARTIES

       PETITIONER Charles Hallinan—BOP Register No. 75107-066—is 79 years old. He suffers

       from bladder cancer and prostate cancer. Both are in remission but require additional checks

       or treatment that Mr. Hallinan is not currently receiving due to COVID-related lockdowns at

       Butner. Mr. Hallinan also suffers from hypertension, cardiovascular disease (including a

       bypass surgery), and celiac disease (an autoimmune disorder), resulting in anemia. Mr.

       Hallinan is serving a 14-year sentence for RICO, money laundering, and wire fraud charges.

       He is housed in FCI Butner Low (“Butner Low”), and his projected release date is July 3,

       2030. 11

       PETITIONER Josean Kinard—BOP Register No. 33603-058—is 34 years old and is in good

       health. He has served about 25 months of a 70-month sentence for two counts of drug

       possession with intent to distribute and possession of a firearm by a person convicted of a

       felony. He is housed in Butner Low, and his projected release date is May 9, 2022. 12

       PETITIONER Arnold Hill—BOP Register No. 09077-007—is 67 years old and in BOP

       custody from a sentence under the D.C. Code.                He suffers from hypertension and

       cardiovascular disease (which required triple bypass surgery in 2019). Mr. Hill also has

       diabetes. He uses a wheelchair due to a spinal cord injury which required spinal fusion

       surgery in 2005 and 2016. Mr. Hill has served almost 33 years of a 20-years-to-life sentence

       for first-degree murder while armed under the D.C. Code. Mr. Hill was granted parole in

       2012, but, before his release, his grant of parole was rescinded after the victim’s family

       objected to his release. Mr. Hill is housed in Butner Low. 13


11
     See generally, Declaration of Charles Hallinan (“Hallinan Decl.”) (attached as Ex. 4).
12
     See generally, Declaration of Josean Kinard (“Kinard Decl.”) (attached as Ex. 9).
13
     See generally, Declaration of Arnold Hill (“Hill Decl.”) (attached as Ex. 7).

                                                     -7-

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 7 of 71
       PETITIONER Benjamin McRae—BOP Register No. 87682-007—is 43 years old and in

       BOP custody from a sentence under the D.C. Code. He suffers from hypertension and has a

       blood clot in his left leg. He has previously had clots in his right leg and lungs, and currently

       has an inferior vena cava filter in his chest to trap large clots. He uses a wheelchair due to a

       history of falls and his blood clot. In addition, he is approximately 5’ 10” and 380 pounds,

       with a Body Mass Index (“BMI”) of approximately 54. Mr. McRae is serving a five-year

       sentence for possession with intent to distribute a controlled substance under the D.C. Code.

       He is housed in Butner Low, and his projected release date is January 26, 2022. 14

       PETITIONER John Dailey—BOP Register No. 39637-004—is 62 years old and suffers from

       mycosis fungoides (a very rare, terminal form of non-Hodgkins lymphoma), which causes

       lesions all over the body. He also has a congenital heart defect—which causes fainting—and

       is immunocompromised due to chemotherapy. Mr. Dailey is housed in Butner Low and is

       serving a 27-month sentence for Medicare fraud. Mr. Dailey’s projected release date is

       August 20, 2021. 15

       PETITIONER Lee Ayers—BOP Register No. 03882-007—is 37 years old and in BOP

       custody from a sentence under the D.C. Code. He suffers from pernicious anemia (a severe

       vitamin B deficiency), which has caused an abnormal spinal cord, severe stomach pain, and

       muscle weakness. He also suffers from atrophic gastritis, a chronic autoimmune disorder

       that compromises his immune system. Mr. Ayers is serving a reduced 72-month sentence for

       unlawful distribution of 50 grams or more of cocaine base consecutive with a 108-month




14
     See generally, Declaration of Benjamin McRae (“McRae Decl.”) (attached as Ex. 12).
15
     See generally, Declaration of John Dailey (“Dailey Decl.”) (attached as Ex. 2).


                                                  -8-

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 8 of 71
       sentence for assault with a dangerous weapon, under an aider and abettor theory. Mr. Ayers

       is housed in FCI Butner Medium II, and his projected release date is March 5, 2022. 16

       PETITIONER George Riddick—BOP Register No. 72403-053—is 51 years old and in BOP

       custody from a sentence under the D.C. Code. Mr. Riddick has lymphoma, which is in

       remission. He is diabetic and suffers from asthma, sleep apnea, and childhood arthritis. Mr.

       Riddick had a corneal transplant in February 2019 and takes an immunosuppressant to

       prevent rejection of the graft. Mr. Riddick has served 15 years of a 15-years-to-life sentence

       for second-degree murder while armed, possession of a firearm during the commission of a

       crime, and carrying a pistol without a license. Mr. Riddick is housed in FCI Butner Medium

       II. 17

       PETITIONER Jorge L. Maldonado—BOP Register No. 63756-018—is 52 years old. He has

       kidney disease and has had two kidney transplants, which require that he remain on

       immunosuppressant medication for the rest of his life. Mr. Maldonado is experiencing blood

       in his urine, and based on recent tests, his kidney may be failing; however, due to the current

       situation at Butner, he is unable to see a nephrologist. Mr. Maldonado also has malignant

       hypertension due to his kidney disease, and he has tachycardia that may be a side effect of

       his medication. Mr. Maldonado has served about 41 months of an 84-month sentence for

       conspiracy, wire fraud, theft of government property, aggravated identity theft, and aiding

       and abetting. Mr. Maldonado is housed at the minimum security camp adjacent to FCI Butner

       Medium I. 18




16
     See generally, Declaration of Lee Ayers (“Ayers Decl.”) (attached as Ex. 1).
17
     See generally, Declaration of George Riddick (“Riddick Decl.”) (attached as Ex. 14).
18
     See generally, Declaration of Jorge Maldonado (“Maldonado Decl.”) (attached as Ex. 11).

                                                   -9-

                Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 9 of 71
       PETITIONER Antwan Harris—BOP Register No. 55584-056—is 38 years old. He suffers

       from hypertension and has been diagnosed with pre-diabetes.                   Additionally, he is

       approximately 5’8” tall and 233 pounds, with a BMI of approximately 35. Mr. Harris is

       currently serving a 53-month reduced sentence for possession with intent to distribute

       marijuana consecutive with a 120-month sentence for possession of a firearm in furtherance

       of a drug trafficking crime. Mr. Harris is housed in Butner Low, and his projected release

       date is October 4, 2022. 19

       PETITIONER Anthony Butler—BOP Register No. 65583-056—is 35 years old. He suffers

       from diabetes, Hepatitis B, and a heart murmur that causes him shortness of breath. Mr.

       Butler is currently serving a five-year sentence for one count of felon in possession of a

       firearm and one count of possession of a firearm in furtherance of a drug trafficking crime.

       Mr. Butler is housed in Butner Low, and his projected release date is November 1, 2025.

       PETITIONER Troy A. Titus—BOP Register No. 58299-083—is 54 years old and in good

       health. Mr. Titus has served about 10 years of a 30-year sentence for wire fraud. He is

       housed in Butner Low, and his projected release date is January 8, 2035. 20

       RESPONDENT Thomas Scarantino is the Warden of Butner and, in his official capacity, has

       immediate custody of Petitioners and all proposed Class Members.

       RESPONDENT Michael Carvajal is the Director of BOP and, in his official capacity, is

       responsible for the safety and security of all persons—including Petitioners and all proposed

       Class Members—serving federal and D.C. Code sentences at BOP facilities, including

       Butner.



19
     See generally, Declaration of Antwan Harris (“Harris Decl.”) (attached as Ex. 6).
20
     See generally, Declaration of Troy Titus (“Titus Decl.”) (attached as Ex. 15).

                                                    - 10 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 10 of 71
       RESPONDENT Jeffery Allen, M.D. is the Medical Director of the BOP and, in his official

       capacity, is the final BOP health care authority responsible for all health care delivered to

       incarcerated people, including making an assessment of each individual’s risk factors for

       severe COVID-19 illness, risks of COVID-19 at the individual’s prison facility, and risks of

       COVID-19 at the location in which an incarcerated person seeks home confinement before

       the BOP may grant discretionary release. 21 Respondent Allen also evaluates the suitability

       for and reviews requests for compassionate release. 22


                                   NOTICE OF RELATED CASE

       Per Rule 40.3(b) of the local civil rules of the U.S. District Court for the Eastern District of

       North Carolina, Petitioners provide notice that this case arises from a common nucleus of

       operative facts with, and therefore is a “related case” to the following:

       a. United States v. Anthony Butler, No. 5:18-CR-00475-BO, Dkt. 56, Apr. 23, 2020. Mr.

           Butler, a named Petitioner in this case, filed a Motion for Compassionate Release Due to

           COVID-19 Outbreak with this Court on April 23, 2020. This Motion was denied on May

           19. The bases for Mr. Butler’s motion and for the instant case arise from a common

           nucleus of operative facts—in particular the conditions at Butner and BOP’s inadequate

           response to the COVID-19 outbreak there—and the cases call for a determination of

           similar questions of law and fact.



21
     Attorney General William Barr, Memorandum for Director of Bureau Prisons, Office of the Attorney
     General, 2 (Mar. 26, 2020), https://www.justice.gov/file/1262731/download [hereinafter Barr March 26
     Memo]; Program Statement 6010.05, Federal Bureau of Prisons, Health Services Administration, 3
     (June 26, 2014), https://www.bop.gov/policy/progstat/6010_005.pdf.
22
     Program Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures for
     Implementation of 18 U.S.C. §§ 3582 and 4205(g), Federal Bureau of Prisons, Health Services
     Administration 6, 13–14 (Jan. 17, 2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf.


                                                  - 11 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 11 of 71
                                      FACTUAL ALLEGATIONS

I.     COVID-19 Is a Dangerous, Contagious Illness that Poses a Significant Risk of Serious
       Illness and Death

       COVID-19 is a deadly and highly contagious disease caused by a novel coronavirus. 23

       As of May 25, 2020, there have been more than 5.4 million confirmed cases of COVID-19,

       and more than 345,000 related deaths. 24 More than 1.6 million of these cases and almost

       100,000 deaths were in the United States. 25

       The worldwide mortality rate for COVID-19 is 3.4 percent. 26 By comparison, seasonal

       influenza “generally kills far fewer than 1 percent of those infected.” 27

       The case fatality rate can be significantly higher depending on the presence of certain

       demographic and health factors. The rate is higher in men, and varies significantly with

       advancing age, rising after age 50, and is above 10 percent (1 in 10 cases) for those with pre-

       existing medical conditions including cardio-vascular disease. 28




23
     On March 11, 2020, the World Health Organization (“WHO”) classified COVID-19 as a pandemic.
     WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar. 11, 2020),
     https://bit.ly/2W8dwpS.
24
     COVID-19 Dashboard by the Center for Systems Science and Engineering (CSSE) at Johns Hopkins
     University (JHHU), Johns Hopkins Univ. & Med. Coronavirus Resource Center,
     https://coronavirus.jhu.edu/map.html (last visited May 25, 2020).
25
     Id.
26
     WHO Director-General’s Opening Remarks at the Media Briefing on COVID-19 - 3 March 2020, World
     Health Organization (Mar. 3, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-
     opening-remarks-at-the-media-briefing-on-covid-19---3-march-2020; cf. Beyrer Decl. at 2 (“The
     overall case fatality rate [from COVID-19] has been estimated to range from 0.3 to 3.5% in most
     countries, but over 7.0% in Italy. In the U.S., the case fatality rate is estimated to be 6.0%.”) (citing
     Mortality Analysis, Johns Hopkins University of Medicine, https://coronavirus.jhu.edu/data/mortality
     (last updated May 24, 2020)).
27
     WHO Director-General’s Opening Remarks at the Media Briefing on COVID-19 - 3 March 2020.
28
     See, e.g., Beyrer Decl. at 2–3, 28.


                                                     - 12 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 12 of 71
       Coronavirus spreads through respiratory droplets, close personal contact, and contact with

       contaminated surfaces and objects, where the virus can survive for up to three days. 29

       People who are asymptomatic can unknowingly transmit the virus, making it particularly

       difficult to slow its spread. 30

       All people, regardless of their age or health, are at some risk of serious illness and death from

       COVID-19. 31

       Certain categories of people face especially high risks of serious illness or death from

       COVID-19, including people aged 50 years or older. 32 If infected, people in this group are

       more likely to require hospitalization, more likely to be admitted to intensive care units

       (“ICUs”), and more likely to die. 33

       People of all ages face higher risk of hospitalization and death if they have underlying

       medical conditions, including diabetes, chronic lung disease, moderate to severe asthma,

       serious heart conditions, severe obesity, chronic kidney disease undergoing dialysis, liver

       disease, epilepsy, or compromised immune systems (such as from cancer, HIV, or

       autoimmune disease), blood disorders (including sickle cell disease), inherited metabolic



29
     How COVID-19 Spreads, Centers for Disease Control and Prevention (Apr. 13, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (attached as
     Ex. 26); see also Beyrer Decl. at 4, 9–10, 14.
30
     How COVID-19 Spreads; see also Beyrer Decl. at 15, 18–19, 24.
31
     Assessing Risk Factors, Centers for Disease Control and Prevention (Apr. 23, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/assessing-risk-
     factors.html (attached as Ex. 27).
32
     See, e.g., Goldenson Decl. at 2; Xianxian Zhao, et al., Incidence, clinical characteristics and prognostic
     factor of patients with COVID-19: a systematic review and meta-analysis (March 20, 2020),
     https://cutt.ly/etRAkmt; Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart,
     https://cutt.ly/ytEimUQ (data analysis based on WHO China Joint Mission Report); Older Adults,
     Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/older-adults.html (attached as Ex. 28).
33
     Xianxian Zhao, et al.; see also Beyrer Decl. at 2–3, 27.


                                                     - 13 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 13 of 71
       disorders, stroke, developmental delay, a history of smoking, or other immune deficiencies. 34

       According to the WHO-China Joint Mission Report, the COVID-19 mortality rate increases

       to 13.2 percent for those with cardiovascular disease, 9.2 percent for diabetes, 8.4 percent for

       hypertension, 8.0 percent for chronic respiratory disease, and 7.6 percent for cancer. 35 The

       WHO also reports that people with high blood pressure are more likely to develop serious

       COVID-19 illness than others. 36

       Among people who have more serious forms of the disease, some 30 percent will progress to

       Acute Respiratory Distress Syndrome, which has a 30 percent mortality rate overall and is

       higher for those with other health conditions. Some 13 percent of these patients will require

       mechanical ventilation. 37

       People who survive COVID-19 can suffer severe damage to lung tissue, including permanent

       loss of respiratory capacity, and damage to other vital organs, such as the heart, central

       nervous system, and liver. 38 COVID-19 may also target the heart, causing a medical

       condition called myocarditis, or inflammation of the heart muscle. 39




34
     Xianxian Zhao, et al.; see also Beyrer Decl. at 27.
35
     Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World Health
     Organization 12 (Feb. 28, 2020), https://www.who.int/docs/default-source/coronaviruse/who-china-
     joint-mission-on-covid-19-final-report.pdf.; see also Beyrer Decl. at 29.
36
     Q&A on Coronaviruses (COVID-19), World Health Organization, https://www.who.int/news-room/q-
     a-detail/q-a-coronaviruses (last visited May 19, 2020).
37
     See, e.g., Goldenson Decl. at 2; Beyrer Decl. at 3.
38
     Panagis Galiatsatos, What Coronavirus Does to the Lungs, Johns Hopkins Medicine (Apr. 13, 2020),
     https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/what-coronavirus-does-
     to-the-lungs. COVID-19 can trigger an over-response of the immune system, further damaging tissues
     in a cytokine release syndrome that can result in widespread damage to other organs, including
     permanent injury to the kidneys and neurologic injury. Id.; see also Beyrer Decl. at 3.
39
     Beyrer Decl. at 3. Myocarditis can reduce the heart’s ability to pump. Id.


                                                  - 14 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 14 of 71
        Even young, healthy people who contract COVID-19 may require supportive care, which

        includes supplemental oxygen, positive pressure ventilation, and in extreme cases,

        extracorporeal mechanical oxygenation. 40

        Serious complications from COVID-19 can develop rapidly. 41 Some individuals show the

        first symptoms of infection within two days of exposure, and their conditions can seriously

        deteriorate in less than five days. 42

        People who develop serious illness often require advanced medical support, including

        specialized equipment, such as ventilators, and large teams of highly trained care providers,

        such as ICU doctors, nurses, and respiratory therapists. The artificial ventilation process is

        itself invasive and dangerous, and some patients must be placed in medically induced comas

        for such treatment. 43

II.     The Risk from COVID-19 Is Particularly High in Prisons

        According to CDC guidelines, only three measures are known to effectively reduce the spread

        of this fatal disease: (i) diligent “social or physical distancing” to avoid transmission of the




40
      Kerry Kennedy Meltzer, I’m Treating Too Many Young People for the Coronavirus, The Atlantic
      (March 26, 2020), https://www.theatlantic.com/ideas/archive/2020/03/young-people-are-not-immune-
      coronavirus/608794/; see also What is ECMO, 193 Am. J. Respir. Care Med 9–10 (2016),
      https://www.thoracic.org/patients/patient-resources/resources/what-is-ecmo.pdf (describing function of
      extracorporeal membrane oxygenation machine to replace function of heart and lungs).
41
      See Sarah Jarvis, Coronavirus: How Quickly do COVID-19 Symptoms Develop and How Long do They
      last?, Patient (Apr. 20, 2020), https://patient.info/news-and-features/coronavirus-how-quickly-do-
      covid-19-symptoms-develop-and-how-long-do-they-last.
42
      Id.; see also Beyrer Decl. at 4.
43
      Kathryn Dreger, What You Should Know Before You Need a Ventilator, NY Times (Apr. 4, 2020),
      https://www.nytimes.com/2020/04/04/opinion/coronavirus-ventilators.html.


                                                    - 15 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 15 of 71
       virus; 44 (ii) covering the mouth and nose with a mask or cloth; 45 and (iii) vigilant hygiene

       practices, including frequently washing hands and disinfecting surfaces. 46

       Physical distancing is a necessary predicate for hygiene practices, such as handwashing, to

       have a meaningful impact. 47 Because asymptomatic people can transmit the virus, it is

       critical to maintain physical distance, even among people who show no signs of illness. 48

       But in prisons, incarcerated persons and staff interact at all times in close proximity and

       cramped quarters designed to confine people rather than distance them. Incarcerated people,

       by the fact of their incarceration, have little autonomy or control of their movements. As a

       result, incarcerated people are highly susceptible to rapid transmission of the virus through

       contact with other people, including asymptomatic carriers, and touching common surfaces. 49

       Incarcerated people, correctional staff, and contractors regularly move in and out of

       correctional facilities and across different housing units within prisons. Such movement

       creates an ever-present risk that persons, including asymptomatic carriers, will carry the virus

       in and out of those facilities, spreading infection and triggering outbreaks.


44
     See, e.g., Social Distancing, Quarantine, and Isolation, Centers for Disease Control and Prevention,
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html (attached as
     Ex. 24); Beyrer Decl. at 4; Goldenson Decl. at 2–3.
45
     See, e.g., How to Protect Yourself & Others, Centers for Disease Control and Prevention,
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (attached as Ex. 25);
     Goldenson Decl. at 2–3.
46
     See id.; see also COVID-19 in Correctional and Detention Facilities – United States, February-April
     2020,            Centers        for         Disease         Control          and          Prevention,
     https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e1.htm (last visited May 22, 2020) [hereinafter
     COVID-19 in Correctional and Detention Facilities] (attached as Ex. 29); Interim Guidance on
     Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
     Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
     ncov/community/correction-detention/guidance-correctional-detention.html (last visited May 22, 2020)
     [hereinafter Interim Guidance] (attached as Ex. 30); Goldenson Decl. at 2–3; Beyrer Decl. at 20.
47
     See COVID-19 in Correctional and Detention Facilities.
48
     See Beyrer Decl. at 8, 15, 24.
49
     See id. at 8, 15, 23.


                                                   - 16 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 16 of 71
       In addition, prisons are at increased risk from the rapid spread of an infectious disease—like

       COVID-19—because of the high number of people with chronic, often untreated, illnesses

       housed in a setting with minimal levels of sanitation, limited access to personal hygiene,

       limited access to medical care, and limitations on physical distancing. 50

       As the chart below illustrates, health conditions that make COVID-19 particularly dangerous

       are more prevalent in the incarcerated population than in the general public. 51




       In addition to Drs. Joe Goldenson and Chris Beyrer (whose declarations are attached at

       Exhibits 18 and 17, respectively) multiple public health experts, including Dr. Gregg


50
     See generally I.A. Binswanger et al., Prevalence of Chronic Medical Conditions Among Jail and Prison
     Inmates in the USA Compared With the General Population, 63 J. Epidemiology & Community Health
     912 (2009) (concluding that incarcerated people in the U.S. had a higher burden of most chronic medical
     conditions than the general population, even adjusting for sociodemographic differences and alcohol
     consumption); see also Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing,
     and Bloomberg School of Public Health to Hon. Larry Hogan, Gov. of Maryland (Mar. 25, 2020),
     https://cutt.ly/stERiXk; Beyrer Decl. at 29, 31.
51
     Peter Wagner & Emily Widra, No Need to Wait for Pandemics: The Public Health Case for Criminal
     Justice Reform, Prison Policy Initiative (Mar. 6, 2020), https://cutt.ly/7tJXmlC (color in chart adjusted);
     see also Beyrer Decl. at 29 (“More than 38% of people in correctional custody nationally have a chronic
     illness.”).


                                                      - 17 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 17 of 71
       Gonsalves, 52 Dr. Ross MacDonald, 53 Dr. Marc Stern, 54 Dr. Oluwadamilola T. Oladeru and

       Dr. Adam Beckman, 55 Dr. Anne Spaulding, 56 Dr. Homer Venters, 57 the faculty at Johns

       Hopkins schools of nursing, medicine, and public health, 58 and Dr. Josiah Rich 59 have

       strongly cautioned that incarcerated people are likely to face serious, even grave, harm due

       to the COVID-19 outbreak.

       The CDC and WHO have also identified prisons as especially susceptible to rapid outbreaks

       of infection due to close person-to-person contact among large, confined populations. 60

       According to the CDC:

       a. Environments like prisons “heighten[] the potential for COVID-19 to spread once

           introduced”;

       b. There are “many opportunities for COVID-19 to be introduced into a correctional or

           detention facility, including daily staff ingress and egress”;

52
     Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus Outbreak, Connecticut
     Mirror (Mar. 11, 2020), https://cutt.ly/BtRSxCF.
53
     Craig McCarthy & Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’ New York
     Post (Mar. 19, 2020), https://cutt.ly/ptRSnVo.
54
     Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management Suggestions in 3
     “Buckets,” Washington Assoc. of Sheriffs & Police Chiefs (Mar. 5, 2020), https://cutt.ly/EtRSm4R.
55
     Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s Incarcerated Population – and
     How to Ensure It’s Not Left Behind (Mar. 10, 2020), https://cutt.ly/QtRSYNA.
56
     Anne C. Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional Facility, Emory Center
     for the Health of Incarcerated Persons (Feb. 26, 2020), https://ccao.org/wp-content/uploads/COVID-
     for-Corrections-vers.-2.26.20.pdf.
57
     Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, Mother Jones (Mar. 12,
     2020), https://cutt.ly/jtRSPnk.
58
     Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg School
     of Public Health to Hon. Larry Hogan, Gov. of Maryland (Mar. 25, 2020), https://cutt.ly/stERiXk.
59
     Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus Impact on Prisons,
     The Guardian (March 13, 2020 3:00 p.m.), https://cutt.ly/itRSDNH.
60
     See COVID-19 in Correctional and Detention Facilities; Interim Guidance; Preparedness, Prevention
     and Control of COVID-19 in Prisons and Other Places of Detention: Interim Guidance (Mar. 15, 2020),
     http://www.euro.who.int/__data/assets/pdf_file/0019/434026/Preparedness-prevention-and-control-of-
     COVID-19-in-prisons.pdf?ua=1.


                                                  - 18 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 18 of 71
       c. “Options for medical isolation of COVID-19 cases are limited”;

       d. Incarcerated persons and staff may have medical conditions that increase their risk of

           severe disease from COVID-19; and

       e. Incarcerated persons have limited ability to exercise disease prevention measures—such

           as frequent handwashing—due to restrictions put in place by prison officials. 61

       Among the specific recommendations from the CDC for mitigating the risk of COVID-19—

       tailored to the realities of prison—is implementing physical distancing strategies—

       “regardless of the presence of symptoms.” 62 This includes reassigning and/or rearranging

       bunks to provide more space, enforcing distance requirements in common areas, staggering

       recreation times, and staggering meals. 63

       The CDC also recommends, among other things: (i) individually quarantining and medically

       monitoring close contacts of confirmed COVID-19 cases—including testing for COVID-

       19; 64 (ii) implementing daily temperature checks in housing units where COVID-19 cases

       have been identified; 65 (iii) requiring face masks for all individuals showing symptoms of

       COVID-19 and immediately placing them under individual medical isolation in single cells




61
     COVID-19 in Correctional and Detention Facilities – United States, February-April 2020, Centers for
     Disease Control and Prevention, https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e1.htm.
62
     Interim Guidance, at 11 (emphasis added).
63
     Id. at 11; Beyrer Decl. at 24–25.
64
     COVID-19 in Correctional and Detention Facilities – United States, February-April 2020 at 19.
65
     Id. at 22.


                                                    - 19 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 19 of 71
       with solid doors and walls; 66 (iv) actively encouraging staff to stay home when sick; 67 and

       (v) frequent and thorough cleaning and disinfection of surfaces, objects, and areas. 68

III. COVID-19 Is Spreading Rapidly at Butner

       Butner is a complex of BOP facilities—FMC Butner, Butner Low, FCI Butner Medium I

       (“Medium I”), and FCI Butner Medium II (“Medium II”)—collectively housing

       approximately 4,438 men. 69

       The complex was designed to hold no more than 3,998 people, meaning it is currently at

       approximately 111 percent of its maximum designed capacity. 70                      Thus, Butner is

       overcrowded, making it impossible to adequately physically distance people and contain the

       spread of COVID-19 without reducing the population of men incarcerated there. 71 Even if it

       were at its maximum designed capacity, Butner could not enable the incarcerated people in

       its custody to adequately physically distance.

       Butner is experiencing of one of the worst COVID-19 outbreaks of any BOP facility.

       Eight people held at Butner have already died from COVID-19. 72




66
     Id. at 15–16 (emphasis added). CDC defines “medical isolation” as “confining a confirmed or suspected
     COVID-19 case (ideally to a single cell with solid walls and a solid door that closes), to prevent contact
     with others and to reduce the risk of transmission.” Id. at 4.
67
     Id.
68
     Id. at 9.
69
     See Population Statistics: Inmate Population Breakdown, Federal Bureau of Prisons,
     https://www.bop.gov/mobile/about/population_statistics.jsp (last updated May 21, 2020) (showing
     populations for Butner Low FCI (1,201), Butner Medium I FCI (656), Butner Medium II FCI (1,461),
     and Butner FMC (909). FCI Butner Medium I also houses another 211 men in an adjacent, minimum
     security satellite camp. Id.
70
     See PREA Audit Report, National PREA Resource Center, Bureau of Justice Assistance 1 (Apr. 2, 2017),
     https://www.bop.gov/locations/institutions/buh/PREA_butner.pdf.
71
     Beyrer Decl. at 7–8, 32–33.
72
     COVID-19          Coronavirus:      COVID-19        Cases,      Federal      Bureau        of     Prisons,
     https://www.bop.gov/coronavirus/ (last visited May 25, 2020) [hereinafter COVID-19 Cases].


                                                     - 20 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 20 of 71
       Despite limited testing, at least 369 incarcerated people and 44 staff members at Butner have

       tested positive for the virus. 73

       Given the frequent asymptomatic transmission documented by the CDC and various

       departments of public health, the lack of widespread testing by BOP, and the already large

       number of people known by the BOP to be infected at Butner, it is likely that there are many

       other infected and highly contagious—but untested—people among the incarcerated people

       and staff at Butner. 74

IV. Respondents Are Aware that the Conditions at Butner Put People Incarcerated There
    at a Very High Risk

       Respondents are aware of the conditions at Butner including, as described above, the

       overcrowding.

       The increased risks due to overcrowding are exacerbated by the presence of a large number

       of medically vulnerable people housed at the prison. 75

       Despite the known high risk, Respondents have not conducted widespread testing of people

       incarcerated at Butner. 76

       Whether a person already at Butner will be quarantined appears to be determined solely by

       whether the person has a high temperature. 77               Butner has occasionally checked the



73
     Id.
74
     In fact, recent testing of all 700 incarcerated people in a North Carolina state prison found that 444 were
     infected—an 11-fold increase from the previously known 39 cases. Kevin Johnson, Mass Virus Testing
     in State Prisons Reveals Hidden Asymptomatic Infections; Feds Join Effort, USA Today (Apr. 25,
     2020), https://www.usatoday.com/story/news/politics/2020/04/25/coronavirus-testing-prisons-reveals-
     hidden-asymptomatic-infections/3003307001/. Critically, 90 percent of the newly diagnosed cases
     were asymptomatic. Id.
75
     See, e.g., McRae Decl. at 3 (“At least half of the people in my housing unit are elderly and/or have
     serious medical conditions.”).
76
     See, e.g., Ayers Decl. at 5; Dailey Decl. at 4; Hill Decl. at 4; McRae Decl. at 3; Riddick Decl. at 5.
77
     See, e.g., Ayers Decl. at 5; Hill Decl. at 4; See McRae Decl. at 3; Riddick Decl. at 5.


                                                      - 21 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 21 of 71
       temperatures of all people in a housing unit, but people usually get their temperatures checked

       only if they put in for sick call, which requires a $2.00 co-pay, or in some—but not all—

       cases, if they are required to leave their unit for work assignments or outside-hospital visits.78

       Rather than take well-known measures to stop the spread of the virus, around April 1, Butner

       purported to “lock down” in response to the outbreak of the disease. 79 This had a number of

       adverse effects—described in more detail in the sections that follow—such as:

       a. People housed in facilities other than the FMC with serious known medical conditions

            and who ordinarily receive treatment at the FMC could no longer go there and did not

            receive their needed treatments as a result. 80

       b. People housed in celled units were limited in the times they could come out of their

            cells. 81 This means that large groups of people try to use the showers, phones, and

            computers in a short period of time, concentrating the use of these facilities and ensuring

            that people congregate in these confined areas. 82

       c. At the Camp and the low security facilities, BOP started placing people believed to have

            COVID-19 in solitary confinement cells called the Special Management Unit or Special

            Housing Unit (“SHU”). 83 This is not medical isolation; rather, it is essentially punitive

            solitary confinement, with some reporting that they were denied access to necessary




78
     See, e.g., Titus Decl. at 3.
79
     See e.g., Ayers Decl.at 3; Hallinan Decl. at 2; Riddick Decl. at 2.
80
     See, e.g., Hill Decl. at 4; Riddick Decl. at 5.
81
     See, e.g., Ayers Decl.at 3; Riddick Decl. at 2.
82
     Id.
83
     See, e.g., Riddick Decl. at 5; Ayers Decl. at 5; Hill Decl. at 4; McRae Decl. at 19.


                                                     - 22 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 22 of 71
            medications, phone usage, and hot water. 84 In Medium II, BOP is also placing people in

            the SHU for isolation.

       d. Meals are now delivered to housing units. 85 As a result, people in dormitory-style

            housing units have to line up in a confined space three times a day to receive their meals.86

       In many facilities within the complex, pill call has not changed. 87 People in dormitories have

       to line up to receive their medications. 88

       All these conditions further increase the risk of infection, serious illness, and death for people

       incarcerated in the complex. 89 These conditions and risks are known to Respondents.

         A.     FMC Butner

       FMC Butner is an administrative security federal medical center housing men designated as

       Care Level 4. 90 This is the highest level of healthcare need in the BOP. 91




84
     Id.; Declaration of Roger Duane Goodwin (“Goodwin Decl.”) (attached as Ex. 3) at 5–6; Beyrer Decl.
     at 22.
85
     See, e.g., Hill Decl. at 3; Kinard Decl. at 2; McRae Decl. at 2.
86
     See, e.g., Hill Decl. at 3; Kinard Decl. at 2; McRae Decl. at 2.
87
     See, e.g., Declaration of Lewis Donnell Huntley (“Huntley Decl.”) (attached as Exhibit 8) at 2;
     Government’s Response to Motion for Compassionate Release, United States v. El-Hanafi, S7 10-cr-
     162 (KMW), Dkt. No. 247 (filed May 13, 2020) (reporting that, as of May 8, 2020, approximately 459
     coronavirus tests have been administered to inmates at the Butner complex, out of a total of
     approximately 4,550 total inmates, and that 318 tested positive and 141 tested negative).
88
     See, e.g., Huntley Decl. at 2; Hill Decl. at 3; McRae Decl. at 2.
89
     See e.g., Hallinan Decl. (describing lack of physical distancing, limited hygiene and sanitation efforts,
     lack of access to necessary medical care, and limited or ineffectual efforts to mitigate the spread of
     COVID-19); see generally Beyrer Decl.
90
     See Bureau of Prisons: Better Planning and Evaluation Needed to Understand and Control Rising
     Inmate Health Care Costs, United States Government Accountability Office, 64 (June 2017),
     https://www.gao.gov/assets/690/685686.pdf; PREA Audit Report at 2. The FMC houses people at Care
     Level 4 for medical and mental health reasons.
91
     Care Level Classification for Medical and Mental Health Conditions or Disabilities, Federal Bureau of
     Prisons, 2–3 (May 2019), https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf.


                                                     - 23 -

              Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 23 of 71
       Patients at Care Level 4 “require services available only at a BOP Medical Referral Center,

       which provides significantly enhanced medical services and limited inpatient care.” 92

       Examples of conditions that result in a Care Level 4 are: “Cancer on active treatment,

       dialysis, quadriplegia, stroke or head injury patients, major surgical treatment, and high-risk

       pregnancy.” 93

       FMC Butner provides specialized services in all areas of medicine and is BOP’s primary

       referral center for oncology, providing chemotherapy and radiation therapy. 94

       FMC Butner also manages a broad range of subacute and chronically ill incarcerated men. 95

       FMC Butner is not, however, equipped to provide advanced support in an ICU setting with

       ventilators, as serious COVID-19 cases often require. 96

       Instead, based on BOP press releases about the eight people who have already died at Butner,

       BOP leaves people in their Butner facility—without ICU-level care—until they are already

       experiencing respiratory failure. 97 It is only at that point that they may be transferred to a

       local hospital. 98




92
     Id. at 3.
93
     Id.
94
     Id.
95
     Bureau of Prisons: Better Planning and Evaluation Needed to Understand and Control Rising Inmate
     Health Care Costs, United States Government Accountability Office, 64 (June 2017)
     https://www.gao.gov/assets/690/685544.pdf.
96
     See id.
97
     See, e.g., Press Release, Inmate Death at FCI Butner I, U.S. Dep’t of Justice Federal Bureau of Prisons
     (Apr. 13, 2020), https://www.bop.gov/resources/news/pdfs/20200413_3_press_release_butner.pdf
     (“John Doe, went into respiratory failure at the Federal Correctional Institution (FCI) Butner I . . . . He
     was evaluated by institutional medical staff and transported to a local hospital for further treatment and
     evaluation.”) (attached at Ex. 20).
98
     See id.


                                                      - 24 -

            Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 24 of 71
     Even if FMC Butner were equipped to provide the requisite level of care to treat serious

     coronavirus infections, it is already well over its maximum capacity. 99 The facility was

     designed to hold 513 people for inpatient treatment and another 250 people to work in the

     facility. 100 BOP reports that 909 men are currently housed there, 101 exceeding the facility’s

     maximum capacity of 743 people by approximately 22 percent. 102

     The fifth floor of FMC Butner houses patients who are extremely ill, including those on

     hospice care. 103 The fourth floor houses patients undergoing treatment for cancer. 104 The

     third floor houses patients who are having ambulatory surgeries. 105

     Each of these floors house about 240 people, mostly in two-person cells. 106

     The fourth floor, which houses patients receiving treatment for cancer, is divided into four

     units of roughly 60 people each. 107 While each cell has its own sink, shower, and toilet, the

     residents of each unit must all share two phones. 108

     At least some cells on the fourth floor of the FMC share ventilation systems such that

     individuals in one cell can hear those in the cell next to them when they speak or cough. 109




99
    See Population Statistics: Inmate Population Breakdown,
    https://www.bop.gov/mobile/about/population_statistics.jsp.
100
    PREA Audit Report, at 2.
101
    See Population Statistics: Inmate Population Breakdown,
    https://www.bop.gov/mobile/about/population_statistics.jsp.
102
    See PREA Audit Report, at 1.
103
    See, e.g., Declaration of Randy Flores Ortiz (“Ortiz Decl.”) (attached as Ex. 13) at 2.
104
    Id.; see also Declaration of Michael Harrington (“Harrington Decl.”) (attached as Ex. 5) at 2.
105
    See, e.g., Ortiz Decl. at 2.
106
    See, e.g., id. at 1–2.
107
    See, e.g., Harrington Decl. at 2.
108
    Id.
109
    See, e.g., id. at 3.


                                                   - 25 -

           Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 25 of 71
      Since the lockdown began at the beginning of April, Respondents have been quarantining

      some people who transfer into Butner on the fourth floor of the FMC—the floor where the

      residents are immunocompromised due to cancer treatment. 110 According to Randy Ortiz, a

      cancer patient housed on the fourth floor, as of May 21, there were two individuals

      quarantined in his 32-cell section of the fourth floor. 111

      People who work on the fourth floor of FMC bring food and medicine to the patients and

      those in quarantine. 112

      Movement of patients within the FMC has continued during the lockdown, despite the

      presence of coronavirus within the facility. 113

      Further, testing of the patients within the FMC has been sporadic and inconsistent. According

      to Michael Harrington, a terminal cancer patient also housed on the fourth floor, he tested

      negative for the virus on or about April 29 after reporting shortness of breath and pain in his

      chest – weeks after being moved into a new cell with a new cell mate, who was not tested for

      COVID-19 at any point. 114

      Importantly, the serious risks from COVID-19 to Petitioners and others in Butner with

      existing chronic illnesses does not come solely from the infection itself. As part of Butner’s

      response to COVID-19, medical visits and treatments at FMC Butner for existing serious

      chronic illnesses have been severely curbed or halted for people residing in other parts of




110
    See, e.g., Ortiz Decl. at 1.
111
    Id.
112
    Id.
113
    See, e.g., Harrington Decl. at 3−4 (noting that Harrington was moved to a new cell with a new cellmate
    in mid-April, despite the presence of coronavirus within his unit).
114
    Id.


                                                  - 26 -

           Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 26 of 71
        Butner. 115 People in other Butner facilities who need treatment at the FMC Butner can no

        longer go there until the lockdown is lifted. 116 This policy creates an additional, substantial

        medical risk for those medically vulnerable people housed at all facilities in the complex.

        In addition to patients, there are also people incarcerated at FMC Butner who work jobs

        maintaining the facility. Upon information and belief, there are approximately 120 such

        people housed in the Cadre Unit, a dormitory-style unit with cubicles roughly 6’ x 9’. The

        cubicles are separated by walls about six feet high and house two or three people each.

        Upon information and belief, the Cadre Unit has communal phones and computers, which

        people are required to wait in lines to use, and a shared TV room and restroom facilities in

        which it is not possible for people to maintain distance from each other.

        Upon information and belief, some men in the Cadre Unit work jobs that require them to

        travel to other units within the FMC, such as those who work in the Inmate Companion

        Program (through which they assist FMC nurses with incarcerated or committed patients who

        cannot care for themselves).

        Upon information and belief, people who leave the unit for work have their temperatures

        taken regularly, but others only have their temperatures taken during sick calls.

        Upon information and belief, no one within the Cadre Unit has been tested for the

        coronavirus.



115
      See Hallinan Decl. at 1 (“I am supposed to continue to receive periodic [cancer] treatments . . . because
      my cancer was a type of cancer that frequently recurs . . . . I was supposed to have another treatment at
      the end of April 2020, but I was not taken for treatment because of the lockdown due to COVID-19.”);
      Riddick Decl. at 5 (“People who need treatment at the FMC Butner can no longer go there until the
      lockdown is lifted.”); Hill Decl. at 4 (“Since the lockdown . . . the men in facilities other than the FMC
      who would ordinarily receive treatment for their medical conditions in the FMC can no longer go there
      and cannot receive their treatments as a result at the FMC.”).
116
      See Hallinan Decl. at 1; Riddick Decl. at 5; Hill Decl. at 4


                                                      - 27 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 27 of 71
        As of May 24, 2020, at least five people incarcerated at FMC Butner and nine staff members

        have tested positive for coronavirus. 117

          B.     Butner Low

        Butner Low 118 is a low security federal correctional institution.

        A primary function of Butner Low is to house individuals designated as Care Level 3. 119

        These are men “who have complex, and usually chronic, medical or mental health conditions

        and who require frequent clinical contacts to maintain control or stability of their condition,

        or to prevent hospitalization or complications, . . . [such as] [c]ancer in partial remission,

        advanced HIV disease, severe mental illness in remission on medication, severe congestive

        heart failure, and end-stage liver disease.” 120 In other words, Butner Low houses a large

        number of medically vulnerable people, including several Petitioners. 121

        Butner Low contains eight dormitory-style housing units, each holding about 140–160

        men. 122

        The housing units are large, open rooms divided into cubicles. 123 Estimates of cubicle sizes

        range from about 9’ x 7’ to about 11’ x 7’, with walls about 5’ to 6’ high. 124 The photo below,

        published by the Associated Press, purports to show a dorm at Butner.



117
      COVID-19 Cases. BOP reports that one incarcerated person and seven staff members have recovered.
      Id.
118
      Butner Low is sometimes referred to as LSCI Butner.
119
      PREA Audit Report, at 2.
120
      Care Level Classification for Medical and Mental Health Conditions or Disabilities,
      https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf., at 5.
121
      See, e.g., Dailey Decl. at 1–2; Hill Decl. at 1–2; McRae Decl. at 1.
122
      See, e.g., Dailey Decl. at 2 (“I am housed in a dormitory-style housing unit of 162 men. We live in
      cubicles that are about 11’ x 7’. There are 3 people in my cubicle.”).
123
      Id.
124
      See, e.g., id. at 2 (housed in 11’ x 7’ cubicle); Hallinan Decl. at 2 (housed in 9’ x 7’ cubicle); Kinard
      Decl. at 1 (housed in 8’ x 10’ cubicle).

                                                      - 28 -

               Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 28 of 71
        Most cubicles house two or three people, though a small number house only one, often due

        to that person using a wheelchair. 125 All or nearly all cubicles are occupied. 126 There is only

        about a 4’ x 5’ space to move around in those cubicles, if that. 127

        Because of the cubicle arrangement, most people housed in Butner Low sleep within six feet

        of several other people. 128 In other words, the hundreds of men in Butner Low—many of

        them elderly or medically vulnerable—spend several hours every night within the CDC’s

        suggested minimum physical distancing zone.

        Like all facilities in the complex, Butner Low is currently on “lockdown” due to the COVID-

        19 outbreak, meaning certain normal activities are curtailed.



125
      See, e.g., Hill Decl. at 2 (“Because I use a wheelchair, I am housed in my own cubicle.”); McRae Decl.
      at 1–2.
126
      See, e.g., McRae Decl. at 1–2 (describing about 150 men housed in about 50 cubicles, most with three
      people per cubicle).
127
      See, e.g., id.; Titus Decl. at 4.
128
      See, e.g., Dailey Decl. at 3 (sleeps within six feet of seven or eight people); Hallinan Decl. at 2 (sleeps
      within six feet of five people); Kinard Decl. at 1 (sleeps within three feet of nearest person).


                                                       - 29 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 29 of 71
        People requiring medication must line-up at one or more of three daily “pill calls.”129

        William Whyte, for instance, must wait in the pill line for refills of his blood thinner. 130 He

        reports that people are not physically distanced in the pill line. 131 Sometimes these lines have

        60 people in them.132 Thus, every day—and sometimes more than once per day—medically

        vulnerable people are forced to stand in very close proximity to each other for extended

        periods of time to get their medications. The same medical staff conduct multiple pill calls

        per shift across multiple housing units, and they do not change protective gear, disinfect

        equipment, or otherwise decontaminate themselves as they move amongst units. 133

        The situation is similarly grim at meal time. Petitioners housed in Butner Low uniformly

        report that, although they are no longer taken to the cafeteria for meals, they are instead forced

        to line up in their housing units to receive their meals. 134 People in line are about one to two

        feet apart, 135 and, upon information and belief, it takes at least ten minutes to get through the

        line. And, in at least one case, men from one unit were made to line up with men from another

        unit, substantially defeating any intended purpose behind the current meal-time process. 136




129
      See, e.g., Dailey Decl. at 3 (reporting that people “line up [during pill call] with little space between
      them”).
130
      Declaration of William Robert Whyte (“Whyte Decl.”) (attached as Ex. 16) at 2.
131
      Id.; see also Hill Decl. at 3; McRae Decl. at 2.
132
      See, e.g., Declaration of John Krokos (“Krokos Decl.”) (attached as Ex. 10) at 3.
133
      See, e.g., Titus Decl. at 4.
134
      See, e.g., Kinard Decl. at 2 (“We are no longer allowed to go to the cafeteria for meals, and have been
      getting our meals by lining up as a unit just outside of the unit door. It is not possible to maintain
      distance from others when lining up for meals.”).
135
      See, e.g., Hallinan Decl. at 3 (“People in the lines are right on top of each other, with only 1’–2’ between
      them.”).
136
      See Kinard Decl. at 2.


                                                       - 30 -

              Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 30 of 71
        Likewise, access to phones and computers is problematic, with people densely packed in lines

        for extended periods of time. 137 Petitioners report that the six to eight phones shared in each

        unit—which are in regular use—are about two feet apart, and they are not disinfected in

        between uses. 138 People wait about 30 to 60 minutes in line to use the phone. 139 Computers

        are also within a few feet of one another, in regular use, and rarely, if ever, cleaned. 140

        TV rooms are closed, but according to some Petitioners, the TVs are on and visible from an

        area just outside the computer room. 141 These people “are all very close to each other in the

        area just outside the computer room.” 142 Because the TV rooms are closed, people use the

        common area for other purposes, like as a makeshift seating area for playing games. 143

        Notably, because the lockdown allows for limited opportunities to exercise, people also

        exercise in the common area, leading to more close contact with others. 144




137
      See, e.g., Hallinan Decl. at 3 (“There is no social distancing in the phone lines . . . . People mill around,
      close to each other, outside the computer room while they wait to get on the computer.”); McRae Decl.
      at 2 (“There is no social distancing in the phone lines.”); Hill Decl. at 3 (“There is no social distancing
      in the phone lines.”).
138
      See, e.g., Kinard Decl. at 1 (“The phones are cleaned once in the morning by an orderly, but I am not
      aware of them being cleaned at any other point by BOP staff.”); Hill Decl. at 3; McRae Decl. at 2.
139
      See, e.g., Titus Decl,. at 2; Hill Decl. at 3.
140
      See, e.g., Hallinan Decl. at 3 (“There are five computers in a computer room . . . Four of them are on
      one side of the room, with one to two feet between them . . . . The[ ] computers are pretty much always
      in use . . . . I haven’t seen the computers get cleaned or disinfected.”); Hill Decl. at 3; McRae Decl. at
      2.
141
      See e.g., Dailey Decl. at 4 (“There are also chairs in the area outside the computer room where people
      sit so that they can watch the television in the TV room. The TV room itself is closed, so this is where
      people sit if they want to watch it.”).
142
      Id.
143
      See, e.g., Krokos Decl. at 3.
144
      Id.


                                                        - 31 -

              Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 31 of 71
        People housed in Butner Low share a small number of toilets, showers, and sinks across the

        entire housing unit. 145 The fixtures are all within three feet of each other, meaning, people

        “are in very close contact in the bathrooms.” 146

        There is little fresh air in the housing units. 147 Windows are not opened, and “the only chance

        [one Butner Low resident] had for a breath of fresh air was if a [staff member] would

        distribute meals at the open entry door of the unit.” 148

        Some Petitioners report being given cloth masks. 149 Some do not fit. 150 Some are made of

        thin, translucent material. 151 People housed at Butner Low are responsible for cleaning their

        own masks, 152 but at points during the lockdown, laundry access has been limited. 153 If

        masks are damaged or lost, there is no means to repair or replace them. 154 Petitioners are not

        given gloves. 155




145
      See, e.g., Krokos Decl.at 4 (162 people in the unit share 16 toilets, 12–14 showers, and 10 sinks);
      Hallinan Decl. at 2 (“All 140 or 150 people in the housing unit share about 16 toilets, 12 showers, and
      10 sinks.”); Hill Decl. at 2–3 ; McRae Decl. at 2.
146
      See, e.g., Hallinan Decl. at 2; Hill Decl. at 2–3; McRae Decl. at 2.
147
      See, e.g., Krokos Decl. at 3.
148
      Id.
149
      See, e.g., Dailey Decl. at 4 (“We were given cloth masks.”); Hill Decl. at 3; Kinard Decl. at 2 (“Everyone
      in my unit was given 2 fabric masks that we were told were made at UNICOR.”); McRae Decl. at 3.
150
      See, e.g., Dailey Decl. at 4.
151
      See, e.g., Krokos Decl. at 5.
152
      See, e.g., Dailey Decl. at 4.
153
      See, e.g., Krokos Decl. at 4.
154
      See, e.g., Titus Decl. at 3.
155
      Id.


                                                      - 32 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 32 of 71
        Critically, BOP’s enforcement of the requirement to wear masks is also inconsistent. 156 Not

        all staff wear their masks. 157 Some incarcerated people also do not wear their masks. As

        explained by Petitioner Kinard, “[W]hether to wear a mask seems to be up to the discretion

        of the individual.” 158

        Many people have frequent contact with people from other housing units. 159 For example,

        Butner Low has a UNICOR operation where many people from different housing units

        work. 160 Petitioner Hallinan reports that at least two dozen people in his housing unit have

        jobs with UNICOR where they “work with people from other housing units.” 161 Petitioners

        Hill and McRae report the same. 162 Similarly, people work in the kitchen with incarcerated

        people from other housing units. 163

        Petitioner Dailey reports that one person in his housing unit is an orderly assigned to clean

        the SHU, where some people who have COVID-19 are housed. 164




156
      See Kinard Decl. at 3.
157
      See, e.g., Hill Decl. at 4 (“Most staff wear their masks.”) (emphasis added); Dailey Decl. at 4 (“Most
      but not all staff wear masks.”); McRae Decl. at 3 (“Most staff wear their masks.”); Krokos Decl. at 5
      (estimating that 40 percent of guards wore masks only when higher ranking BOP staff entered the units).
158
      Kinard Decl. at 3.
159
      See, e.g., Hill Decl. at 4 (describing people in his unit who work with others at UNICOR); Krokos Decl.
      at 6 (describing guards working in different housing units and people in his unit going to various jobs
      in different units); McRae Decl. at 3 (describing people in his unit who leave his unit to go to work and
      come back).
160
      See Hallinan Decl. at 5 (“About two dozen people in my housing unit have jobs with UNICOR.”).
161
      Id.
162
      Hill Decl. at 4; McRae Decl. at 3.
163
      See, e.g., Hallinan Decl. at 4; Whyte Decl. at 8.
164
      Dailey Decl. at 5.


                                                      - 33 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 33 of 71
        According to Declarant Whyte, a man in his housing unit “has a job cleaning personal

        protective equipment used by sick people in other housing units,” which means that person

        comes into frequent contact with items used by people with COVID-19. 165

        Similarly, correctional officers and other staff move between housing units. For example,

        during count, the officers in one housing unit help the officers in another, and vice versa. 166

        There is at least one staff member who works in the kitchen and in the SHU, where sick

        people are held for isolation. 167

        There is no widespread testing for coronavirus in Butner Low. 168 Almost all Petitioners from

        Butner Low report that they do not know a single person tested in their respective housing

        units. 169 Moreover, temperature checks are sporadic, ineffectual, and inconsistent across

        units. For example, Petitioner Hallinan states that “[s]hortly after the lockdown started on

        April 1, medical staff was taking the temperature of [everyone] in the housing unit every

        day,” but that practice lasted only a week. 170 After that, a person had to request a sick call in

        order to get a temperature check. 171 Notably, a sick call costs $2.00. 172 On one day during

        the second week in May, everyone in his unit again had their temperature checked. Petitioner

        Harris reports that his unit had a single temperature check around May 7 but has not had any




165
      Whyte Decl. at 8.
166
      See, e.g., Dailey Decl. at 5.
167
      See Krokos Decl. at 7.
168
      See, e.g., Dailey Decl. at 4 (“There has been no widespread testing for coronavirus in my housing unit.”);
      Hill Decl. at 4 (same); McRae Decl. at 3 (“I don’t know of a single person in my housing unit who has
      been tested for the coronavirus.”).
169
      See, e.g., Dailey Decl. at 4; Hill Decl. at 4.
170
      Hallinan Decl. at 4.
171
      E.g., Hallinan Decl. at 4; Hill Decl. at 4; McRae Decl. at 3.
172
      Hallinan Decl. at 4; Hill Decl. at 4; McRae Decl. at 3.


                                                      - 34 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 34 of 71
        since. 173 Petitioner Titus reports that “men working limited work details were checked

        sporadically for a fever,” and daily checks for those going to work are not being enforced. 174

        Making all these issues worse, Butner Low is overcrowded. The facility was designed to

        hold 992 people, but as of May 22, 2020, BOP reports that 1,201 men are housed there, 175

        exceeding the facility’s maximum capacity of 992 people by approximately 21 percent. 176

        All these conditions—overcrowding of already tight quarters; shared use of limited facilities

        with frequent close contact; lengthy, daily line-up requirements; inconsistent mask use

        amongst staff and incarcerated people; and limited testing and screening—create the

        extraordinarily dangerous conditions that sustain the ongoing COVID-19 outbreak at Butner.

        As of May 24, 2020, at least 141 people incarcerated at Butner Low and nine staff members

        have tested positive for coronavirus. 177

          C.     FCI Butner Medium I and Camp

        FCI Butner Medium I is made up of a medium security federal correctional institution and a

        minimum security camp (“Camp”).

        Like Butner Low, Medium I also houses men whose health care needs are classified as Care

        Level 3. 178




173
      Harris Decl. at 4. Mr. Harris believes that men in another housing unit received daily temperature
      checks, indicating that any BOP policy on temperature checks is inconsistently applied. See id.
174
      Titus Decl. at 3.
175
      See Population Statistics: Inmate Population Breakdown,
      https://www.bop.gov/mobile/about/population_statistics.jsp.
176
      PREA Audit Report, at 1.
177
      COVID-19 Cases. BOP reports that 39 incarcerated people and 6 staff members have recovered. Id.
178
      See FCC Butner Doctoral Psychology Internship 2019–2020 Brochure, Federal Bureau of Prisons, 11
      (July 15, 2018), https://www.bop.gov/jobs/docs/BUX%20Brochure%202019-2020.pdf (“Additionally,
      Care Level Three inmates (chronically mentally ill persons) who can function adequately on an
      outpatient basis are housed throughout the complex.”).


                                                    - 35 -

               Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 35 of 71
        Many of the conditions at the Camp are substantially similar to those at Butner Low. 179 For

        instance, the Camp has dormitory-style housing divided into shared cubicles that do not allow

        for physical distance from bunkmates. 180            However, some units in the Camp are so

        overcrowded that they have an area known as the “beach,” where people new to the unit are

        forced to sleep in two rows of three bunk beds less than four feet apart. 181 Residents must

        walk through the “beach” in order to go to the restroom, meaning the men in those bunks are

        subjected to a constant stream of close-proximity traffic. 182

        People in each Camp housing unit share a single bathroom with about five stalls, five

        showers, and five sinks. 183 People line up within two feet of each other to use the phones,

        and they are responsible for cleaning them between uses. 184

        Petitioner Maldonado reports that several men are housed in the chapel behind his housing

        unit. 185 These men have tested positive for the virus and were sent to the SHU for some time

        to be isolated before being sent to the chapel. 186 Some of the men housed in the chapel use

        the same bathroom as the men in Petitioner Maldonado’s unit. 187 The only safeguards against

        infection from these men are a “make-shift wall” installed by BOP staff in the bathroom to

        separate the people in the chapel from the others and an orderly from the same housing unit




179
      See generally Huntley Decl.; Maldonado Decl.; Goodwin Decl.
180
      See, e.g., Huntley Decl. at 1.
181
      Id.; see also Goodwin Decl. at 3 (describing “beach” in Hatteras West unit).
182
      See, e.g., Huntley Decl. at 1.
183
      See, e.g., id. at 2.
184
      See, e.g., id. Unlike in Butner Low, however, it appears that spray disinfectant is sometimes provided
      for cleaning the phones in the Camp. See, e.g., id.
185
      Maldonado Decl. at 5.
186
      Id.
187
      Id.


                                                    - 36 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 36 of 71
        as Petitioner Maldonado who cleans the bathroom after the men who have tested positive for

        coronavirus leave. 188

        People in the housing units at the Camp share three computers—all right next to each other

        on a shared desk—and the unit’s TVs are in the same room. 189 The room is always crowded,

        making social distancing impossible. 190

        Meals are handled inconsistently. 191 Some staff bring meals directly to cubicles, but others

        make entire housing units line up at the unit door for meals. 192 Like in Butner Low, people

        lining up for meals are no more than two feet from one another. 193

        Much like at meal time, people line up three times per day for pill call. 194 And, much like at

        meal time, people in line are no more than two feet apart the entire time. 195

        People housed in the Camp have been given cloth masks made at UNICOR, but there appears

        to be no mandatory use policy. 196 According to Petitioner Maldonado, BOP staff in the Camp

        did not start wearing masks until his unit manager was out sick for two weeks. 197

        In March, the Camp Administrator held a town hall meeting with at least one housing unit,

        Hatteras East, during which she told people housed in that unit that they should not worry




188
      Id. The orderly does not change his clothes after cleaning the bathroom and before returning to Mr.
      Maldonado’s unit. See id.
189
      See, e.g., Huntley Decl. at 2.
190
      See, e.g., id.
191
      See, e.g., id.
192
      See, e.g., id.
193
      See, e.g., id.
194
      See, e.g., id.
195
      See, e.g., id.
196
      See, e.g., id. at 3.
197
      Maldonado Decl. at 7. Mr. Maldonado reports that several BOP staff members, including those who
      hand out meals, have been out sick. Id.


                                                   - 37 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 37 of 71
        about the virus or masks. 198 The Assistant Warden told men in that unit that wearing a mask

        would result in a disciplinary write-up commonly referred to as a “shot.” 199

        Some people housed at the Camp continue to go to work at the UNICOR operation at Medium

        I or elsewhere, alongside people from other housing units. 200

        Staff also move freely between units. 201

        Upon information and belief, when people housed in the Camp report symptoms to BOP

        staff, they are ignored, and people with COVID-19 symptoms but no fever receive no medical

        treatment. For example, Roger Goodwin, who suffers from a rare autoimmune disease,

        passed out in his unit and was taken to medical only to be told that he should drink more

        water before being returned to his unit in the Camp. It was only after he passed out in his

        unit for a second time the following day that medical staff tested Declarant Goodwin and

        discovered that he was COVID-19 positive. 202

        Given the conditions at the Camp and inconsistent adherence to whatever policies BOP

        purports to have put in place to address COVID-19, it is unsurprising that the disease spread

        rapidly through the Camp. 203 As one person housed in the Camp explained:




198
      Id.
199
      See, e.g., Declaration of Roger Duane Goodwin (“Goodwin Decl.”) (attached as Ex. 3) at 2.
200
      See, e.g., Huntley Decl. at 3.
201
      See, e.g., id.
202
      Goodwin Decl. at 4–5.
203
      See, e.g., Huntley Decl. at 3–4 (describing rapid spread in Catawba West housing unit).


                                                    - 38 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 38 of 71
               “I first heard of someone in my unit becoming sick and having to be
               removed in early April, after which it felt like a chain reaction within the
               camp. . . . [S]uddenly it seemed as if everyone in my unit was ill. . . . At
               night, I would hear coughing all throughout the unit. . . . My entire unit was
               tested for coronavirus on or around April 23, 2020. We were not isolated
               or separated from one another in any way while we waited for results. On
               or around April 30, 2020, Dr. Beyer gathered our unit together and told us
               that the entire unit had tested positive for coronavirus. She also told us that
               as many as 80% of the entire camp population tested positive for
               coronavirus, and that a large number of people testing positive for the virus
               had only mild or no symptoms. 204

        And, like Butner Low, FCI Medium I also has a UNICOR operation where people from

        within the facility work. 205

        BOP reports that 867 men are housed in FCI Butner Medium I. 206

        As of May 24, at least 259 people incarcerated at FCI Butner Medium I and 26 staff members

        have tested positive for coronavirus. 207 Eight people incarcerated in Medium I have died so

        far from the disease. 208

          D.     FCI Butner Medium II

        Medium II is another medium security federal correctional institution.

        Like the other facilities at Butner, many people in Medium II are at high risk of serious illness

        or death from COVID-19. 209


204
      Id.
205
      PREA Audit Report, at 2.
206
      See Population Statistics: Inmate Population Breakdown,
      https://www.bop.gov/mobile/about/population_statistics.jsp.
207
      COVID-19 Cases. On May 24, BOP reported that, in Medium I, 178 incarcerated people and 22 staff
      members had recovered, and 8 incarcerated people had died. Id. There is reason to be cautious of
      BOP’s reporting. For instance, on May 24, BOP reported a total of 45 incarcerated people were infected
      and 178 incarcerated people had recovered (a total of 223 people infected at some point), but on May
      11, BOP reported that 207 incarcerated people were infected and 52 had recovered (a total of 259 people
      infected at some point). It is not clear why BOP now reports fewer total infections.
208
      Id.
209
      See, e.g., Ayers Decl. at 5 (“There are quite a few people on my unit that are elderly or have serious
      medical conditions.”); Riddick Decl. at 4 (“At least half of the people in my housing unit are elderly


                                                     - 39 -

               Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 39 of 71
        People incarcerated in Medium II are housed in celled units of about 120 people, with one to

        four people per cell. 210 Cells range from 8’ x 6’ to 8’ x 8’, depending on the number of people

        housed in them. 211 People housed in these cells sleep on bunk beds, and in four-person cells,

        the beds are about two feet apart in an L shape. 212

        Medium II is also home to a SHU where some people with COVID-19 symptoms have been

        placed. 213 The SHU is not a medical isolation unit; 214 it is typically used for administrative

        detention (such as inmate transfers) or disciplinary segregation. 215

        Medium II has a UNICOR operation at which numerous people housed in Medium II work. 216

        Many people in general population in Medium II have jobs with either UNICOR or a private

        contractor. 217 And, like those men who work in the other UNICOR operations, they work

        side-by-side with men from other housing units. 218

        Staff move between housing units. 219 They also move into the community. One staff

        member informed Petitioner Riddick that he had recently been responsible for watching three

        incarcerated people with COVID-19 in their rooms at Duke University hospital. 220



      and/or have serious medical conditions. . . . I believe all 12 units at FCI Butner Medium II also house
      people who are elderly and/or have serious medical or mental health conditions.”); Beyrer Decl. at 31.
210
      See, e.g., Ayers Decl. at 2; Riddick Decl. at 2.
211
      See, e.g., Ayers Decl. at 2; Riddick Decl. at 2.
212
      See, e.g., Riddick Decl. at 2–3.
213
      See Ayers Decl. at 5; Riddick Decl. at 5.
214
      Riddick Decl. at 5; Beyrer Decl. at 22–23.
215
      Low Security Correctional Institution Butner, North Carolina, Inmate Handbook, Federal Bureau of
      Prisons, 60 (Jan. 22, 2009), https://www.bop.gov/locations/institutions/buf/BUF_aohandbook.pdf.
216
      PREA Audit Report, at 2.
217
      Ayers Decl. at 6. Those who work under private contract, including Mr. Ayers, are not currently going
      to work, but those who work at UNICOR are still working. See id.
218
      See id.
219
      Id. at 6.
220
      Riddick Decl. at 6.


                                                     - 40 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 40 of 71
        Medium II is overcrowded. BOP reports that 1,461 men are housed there, 221 exceeding the

        facility’s maximum capacity of 1,152 people by approximately 27 percent. 222

        Each cell has a shared toilet and sink, and people in each 120-person housing unit share about

        12 showers spaced about three feet apart. 223

        As in other facilities, there are communal phones spaced a few feet apart; people stand in

        close proximity to each other in long lines waiting for the phones. 224 There is no physical

        distancing in these lines. 225 Incarcerated people can use rags or socks to wipe the phones

        between uses, but they do not have supplies readily available to disinfect the phones. 226

        The situation in the computer rooms is similar to that in other facilities: a common room

        where people work shoulder to shoulder at computers that are constantly in use and groups

        of people waiting in close proximity for their turn to use the computers. 227

        People housed in Medium II have been provided cloth masks that are very thin and ill-

        fitting. 228 And, as in other facilities, they report that not all staff wear masks. 229

        As in Butner Low, Petitioners report no widespread testing for the virus. 230




221
      See Population Statistics: Inmate Population Breakdown,
      https://www.bop.gov/mobile/about/population_statistics.jsp.
222
      See PREA Audit Report, at 1.
223
      See, e.g., Ayers Decl. at 3; Riddick Decl. at 3.
224
      See, e.g., Ayers Decl. at 4; Riddick Decl. at 4.
225
      See, e.g., Ayers Decl. at 4; Riddick Decl. at 4.
226
      See, e.g., Ayers Decl. at 4; Riddick Decl. at 4.
227
      Ayers Decl. at 5; see also Riddick Decl. at 4.
228
      See, e.g., Ayers Decl. at 5; Riddick Decl. at 4.
229
      See, e.g., Ayers Decl. at 5; Riddick Decl. at 4 (“Most staff wear their masks.”) (emphasis added).
230
      See, e.g., Ayers Decl. at 5.


                                                     - 41 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 41 of 71
        And, if a person in the unit is sick, they must request a $2.00 sick call to get a temperature

        check. 231 Those with high enough temperatures are taken to the SHU. 232

V.      BOP’s Prevention and Mitigation Measures Are Inadequate to Address the Risk of
        Harm to Petitioners

          A.     BOP Is Aware of the Risks to Petitioners

        Respondents have a “profound obligation to protect the health and safety of all [incarcerated

        people].” 233 Despite this obligation, BOP as a whole—and Butner in particular—have failed

        for nearly two months to adequately protect the incarcerated people under their charge.

        Based on confirmed cases, COVID-19 has entered approximately 72 of the 193 facilities run

        by BOP, including at least three out of the four facilities at Butner (FMC Butner, Medium I,

        and Butner Low). 234

        As of May 24, 2020, BOP houses 136,956 people and has a staff of approximately 36,000,

        for a total on-site population of approximately 173,000. 235 As of the same date, at least 4,761

        incarcerated people and 589 BOP staff had tested positive for coronavirus, for a total of 5,350

        known positive individuals—an increase of 3,723 known positive cases since April 27,

        2020. 236




231
      See, e.g., Riddick Decl. at 5; Ayers Decl. at 5.
232
      See, e.g., Riddick Decl. at 5; Ayers Decl. at 5.
233
      Attorney General William Barr, Memorandum for Director of Bureau Prisons, Office of the Attorney
      General, (Apr. 3, 2020), https://www.justice.gov/file/1266661/download (“Barr April 3 Memo”)
      (attached as Ex. 22), at 1.
234
      COVID-19 Cases.
235
      Id.
236
      Id. The significant week-to-week jump in positive cases may be a result of increased testing within
      BOP, but the point remains.


                                                   - 42 -

               Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 42 of 71
        Based on these numbers, the BOP infection rate as a percent of the total on-site population is

        approximately 3.1 percent. That rate is more than six times the current infection rate in the

        rest of the United States. 237

        So far, 59 people held in BOP facilities have died from COVID-19. 238 Eight of those people

        died while incarcerated at Butner. 239

        In a March 26, 2020 memorandum to Respondent Carvajal regarding the COVID-19 “crisis”

        (the “March 26 Memo”), Attorney General William Barr identified home confinement as

        “[o]ne of BOP’s tools to manage the prison population and keep [incarcerated people] safe”

        from COVID-19. 240

        The Attorney General directed Respondent Carvajal “to prioritize the use of [the BOP’s]

        various statutory authorities to grant home confinement for [incarcerated people] seeking

        transfer in connection with the ongoing COVID-19 pandemic,” because “for some eligible

        [people], home confinement might be more effective in protecting their health.” 241

        Attorney General Barr further identified “[t]he age and vulnerability of the [incarcerated

        person] to COVID-19, in accordance with the Centers for Disease Control and Prevention

        (CDC) guidelines,” as one of the critical, discretionary factors for consideration. 242


237
      As of May 22, 2020, the total U.S. population was approximately 329,684,572. U.S. and World
      Population Clock, United States Census Bureau, https://www.census.gov/popclock/ (last visited May
      22, 2020, 2:51 p.m.). As of May 22, 2020, there were approximately 1,588,322 confirmed COVID-19
      infections in the United States. COVID-19 Dashboard by the Centers for Systems Science and
      Engineering (CSSE) at Johns Hopkins University (JHU), Johns Hopkins University: Coronavirus
      Resource Center, https://coronavirus.jhu.edu/map.html (last visited May 22, 2020, 2:52 p.m.). Total
      infections divided by total population yields approximately 0.0048 or approximately 0.48 percent.
238
      COVID-19 Cases.
239
      Id.
240
      Barr March 26 Memo at 2.
241
      Id.
242
      Id.


                                                   - 43 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 43 of 71
        Eight days later, following dramatic increases in confirmed COVID-19 cases at BOP

        facilities, Attorney General Barr issued a second memorandum underscoring the BOP’s

        “profound obligation to protect the health and safety of all [incarcerated people]” and found

        that “emergency conditions are materially affecting the functioning” of the BOP. 243

        The Attorney General recognized that BOP efforts to prevent the spread of COVID-19 within

        BOP “have not been perfectly successful.” 244 He ordered Respondent Carvajal to take more

        aggressive steps—immediately—to transfer incarcerated people to home confinement where

        possible, even if electronic monitoring will be not be available, explaining that “time is of the

        essence.” 245

        Additionally, in an acknowledgment of the risk posed by COVID-19, BOP issued a COVID-

        19 Action Plan and implemented modified operations. 246             The Action Plan requires

        quarantine for all new admissions, all close contacts of confirmed or suspected cases, and all

        incarcerated people set for release. 247

        Finally, as noted above, on April 1, Respondents issued an order to lock down Butner because

        of COVID-19. 248 This, too, is an acknowledgment of the risk posed by the virus.

        Despite knowing full well the urgency of the situation and the need to reduce prison

        populations, BOP is not releasing enough incarcerated people to have a meaningful impact



243
      See Barr April 3 Memo at 1.
244
      Id. at 2.
245
      Id.
246
      BOP Implementing Modified Operations, Federal Bureau of Prisons,
      https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 22, 2020).
247
      See Memorandum for All Chief Executive Officers: Coronavirus (COVID-19) Phase Six Action Plan,
      Federal      Bureau       of    Prisons  (Apr.       13,      2020),     https://prisonology.com/wp-
      content/uploads/2020/04/COVID-19-Phase-6-Plan-2020-04-13.pdf (“Phase Six Action Plan”)
      (attached as Ex. 23).
248
      See, e.g., Hallinan Decl. at 4.

                                                   - 44 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 44 of 71
        on both those most in need of release and those whose safety while in continued custody in a

        BOP facility depends on the ability to practice physical distancing.

          B.     Respondents Have Failed to Meaningfully Respond to the Grave Risk Facing
                 Incarcerated People at Butner

        Respondents know the risk to incarcerated people at Butner but have not taken well-known

        and essential measures to address the risk.

        Instead, Respondents have taken only minimal measures. The failure to adequately respond

        to the deadly virus ravaging Butner constitutes deliberate indifference to Petitioners’ health

        and safety in violation of the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

        see also Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016).

                  1.    Respondents have failed to use the tools available to them to reduce the
                        population at Butner

        Because of the severity of the threat posed by COVID-19, and its proven ability to rapidly

        spread through a correctional setting, public health experts recommend the rapid release from

        custody of people most vulnerable to COVID-19. 249 Release protects the people with the

        greatest vulnerability to COVID-19 from transmission of the virus, and also allows for greater

        risk mitigation for people held or working in a prison and the broader community. 250 Release

        of the most vulnerable people from custody also reduces the burden on the region’s health

        care infrastructure by reducing the likelihood that an overwhelming number of people will

        become seriously ill from COVID-19 at the same time. 251




249
      See, e.g., Josiah Rich, Scott Allen, and Mavis Nimoh, We Must Release Prisoners to Lessen the Spread
      of Coronavirus, Washington Post (March 17, 2020), https://wapo.st/2JDVq7Y; Beyrer Decl. at 32–33.
250
      Goldenson Decl. at 7–8; Beyrer Decl. at 32–33.
251
      Goldenson Decl. at 7; see also Beyrer Decl. at 17, 32–33.


                                                   - 45 -

               Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 45 of 71
        Internationally, governments and jail staff have recognized the threat posed by COVID-19

        and released large numbers of detained persons. For example, France released approximately

        one-seventh of its total prison population. 252 In Iran, more than 85,000 people were released

        from jails to curb the spread of coronavirus. 253

        Domestically, jail administrators in Washington County, Oregon; 254 Cuyahoga County,

        Ohio; 255 Los Angeles, California; 256 San Francisco, California; 257 Jefferson County,

        Colorado; 258 and the State of New Jersey, 259 among others, have concluded that widespread

        jail release is a necessary and appropriate public health intervention.

        On March 26, Attorney General Barr instructed Respondent Carvajal to prioritize transferring

        people from BOP facilities to home confinement because of the risk from COVID-19. 260 On

        March 27, President Trump signed the Coronavirus Aid, Relief, and Economic Security

        (“CARES”) Act, giving the Attorney General expanded power to immediately release



252
      Benjamin Dodman, As France Releases Thousands, Can Covid-19 End Chronic Prison Overcrowding?,
      FRANCE24.COM (April 27, 2020), https://www.france24.com/en/20200427-as-france-releases-
      thousands-can-covid-19-end-chronic-prison-overcrowding.
253
      Morning Edition, Iran Releases 85,000 Prisoners But Not Siamak Namazi, NPR (March 18, 2020),
      https://www.npr.org/2020/03/18/817606513/iran-releases-85-000-political-prisoners-but-not-siamak-
      namazi.
254
      KATU, Washington Co. Jail Releases Inmates to Meet Social Distancing Guidelines, KCBY (April 28,
      2020),       https://kcby.com/news/local/washington-co-jail-releases-inmates-to-meet-social-distancing-
      guidelines.
255
      Scott Noll, Cuyahoga County Jail Releases Hundreds of Low-Level Offenders to Prepare for
      Coronavirus Pandemic, (March 20, 2020 6:04 p.m.), https://cutt.ly/CtRSHkZ.
256
      Alene Tchekmedyian, More L.A. County Jail Inmates Released Over Fears of Coronavirus Outbreak,
      L.A. Times, (March 19, 2020 6:55 p.m.), https://cutt.ly/ltRSCs6.
257
      Megan Cassidy, Alameda County Releases 250 Jail Inmates Amid Coronavirus Concerns, SF to Release
      26, San Francisco Chronicle (March 20, 2020), https://cutt.ly/0tRSVmG.
258
      Jenna Carroll, Inmates Being Released Early from JeffCo Detention Facility Amid Coronavirus
      Concerns, KDVR Colorado (March 19, 2020 2:29 pm.), https://cutt.ly/UtRS8LE.
259
      Erin Vogt, Here’s NJ’s Plan for Releasing Up to 1,000 Inmates as COVID-19 Spreads (March 23, 2020),
      https://cutt.ly/QtRS53w.
260
      See Barr March 26 Memo.


                                                     - 46 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 46 of 71
        prisoners on account of COVID-19.             On April 3, Attorney General Barr instructed

        Respondent Carvajal to take aggressive steps—immediately—to transfer people in BOP

        custody to home confinement where possible, explaining that “time is of the essence.” 261

        Nevertheless, since March 26 (the date of Attorney General Barr’s first memo), BOP has

        placed only two percent of the approximately 153,000 people then in BOP custody into home

        confinement (3,179 incarcerated people nationwide, which is a nationwide average of

        approximately 61 total per day across all BOP facilities; in other words, an average of only

        one person per BOP facility every other day). 262

        Many people at Butner should have been transferred to home confinement pursuant to these

        instructions from Attorney General Barr. As discussed above, Butner houses a large number

        of people who are very medically vulnerable. Further, nearly 1,500 people in the facility,

        including many of the medically vulnerable population, are considered either minimum or

        low security prisoners.

        However, Respondents have transferred very few of the people incarcerated at Butner to

        home confinement due to their vulnerability to COVID-19. 263


261
      See Barr April 3 Memo at 2.
262
      Director M.D. Carvajal Addresses All Staff: COVID-19 Video Update Number 5: April 22, 2020,
      Federal            Bureau            of           Prisons           (April          22,          2020),
      https://www.bop.gov/resources/news/20200422_dir_message.jsp; COVID-19 Cases. BOP has not
      disclosed the number of incarcerated people it typically released per day prior to Attorney General
      Barr’s memos, nor has it disclosed how many new incarcerated people have entered BOP custody during
      the same time period, so there is some uncertainty as to whether any BOP efforts since the March 26
      memo have had any real impact on the size of the population at BOP.
263
      See, e.g., Ayers Decl. at 4; Hallinan Decl. at 5; Hill Decl. at 5; McRae Decl. at 4; Riddick Decl. at 6;
      Titus Decl. at 5; Beyrer Decl. at 32. In fact, while Attorney General Barr directed BOP to release more
      vulnerable incarcerated people, BOP paradoxically heightened the standard for eligibility, decreasing
      the number of people eligible for home confinement. Ian MacDougall, Bill Barr Promised to Release
      Prisoners Threatened by Coronavirus—Even as the Feds Secretly Made It Harder for Them to Get Out,
      ProPublica (May 26, 2020), https://www.propublica.org/article/bill-barr-promised-to-release-prisoners-
      threatened-by-coronavirus-even-as-the-feds-secretly-made-it-harder-for-them-to-get-out.


                                                     - 47 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 47 of 71
        Respondents could also support the people in their custody in their efforts to obtain

        compassionate release. They have chosen not to. For example, Declarant Huntley filed a

        motion for compassionate release based on, among other things, hypertension that made him

        especially vulnerable to COVID-19. 264 Respondents opposed Declarant Huntley’s motion.265

        The court granted the motion on May 7. 266 Similarly, Respondents opposed Declarant

        Krokos’s motion for compassionate release over the course of nine months, before a court

        granted the motion and he was released on May 12. 267 On May 19, another court ordered the

        release of a person whose motion for compassionate release Respondents had opposed. 268

        In spite of the spread of COVID-19 at Butner, infecting hundreds and killing eight men

        already, Respondents have chosen not to use the tools available to them to move the most

        vulnerable people out of Butner. This failure to release people is deliberate indifference

        because the incarcerated people must expose themselves to a deadly infectious disease that

        constitutes a certain risk to health, particularly for the Medically-Vulnerable Subclass as

        defined herein.




264
      Huntley Decl. at 4.
265
      Id.
266
      Id.
267
      Krokos Decl. at 1, 7.
268
      Opinion and Order Granting Defendant Wesam El-Hanafi’s Motion for Compassionate Release, United
      States v. El-Hanafi, No. 1:10-cr-00162-KMW (S.D.N.Y. May 19, 2020), ECF No. 252 (attached as Ex.
      33); see also Ayers Decl. at 1–2, 4 (noting BOP opposition to request for compassionate release of 37-
      year-old pernicious anemic with atrophic gastritis); Goodwin Decl. at 1–3 (noting BOP opposition to
      request for compassionate release of 61-year-old with immunodeficiency disorder, diabetes,
      hypertension and heart disease); Harrington Decl. at 1, 4 (noting government opposition to motion for
      sentence reduction of terminal cancer patient with roughly 13-month life expectancy); Hill Decl. at 1–
      2, 4–5 (noting opposition to request for compassionate because he is a Washington D.C. Code Offender
      and delay in responding to second request); Maldonado Decl. at 1, 3–4, 7–8 (noting BOP opposition of
      request for compassionate release of 51-year-old kidney transplant recipient with hypertension and
      tachycardia experiencing symptoms of kidney failure).


                                                    - 48 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 48 of 71
      Moreover, Respondents have opposed the incarcerated people’s efforts to avail themselves

      of the possibility of release from the facility. Releasing people from Butner is essential to

      control the spread of this deadly virus, but Respondents have chosen not to release people.

                 2.    Respondents have not created conditions to allow for social distancing at
                       Butner

      To prevent the spread of the virus, the CDC recommends that people should maintain a

      distance of at least 6 feet between themselves and other people.

      CDC recommends rearranging bunks in prisons so that people have more space between them

      when they sleep. 269 In Butner, because Respondents have failed to release people or transfer

      them to home confinement, no such rearrangement has occurred. People sleep within a few

      feet of multiple other people. 270 Nearly every cubicle and cell is full. 271

      Further, the crowding in dormitories results in people being forced to wait in close-packed

      lines multiple times a day while meals and medicines are distributed. 272 Respondents have

      chosen not to reduce the population to a level where meal and medication distribution can be

      accomplished in a manner that does not require scores of men to line up close to each other

      multiple times a day. Respondents have also chosen to distribute meals and medications by

      making the men line up, rather than staggering meals, or delivering meals and medications

      to the men in their living spaces.

      Similarly, Respondents have not taken steps to ensure social distancing with regard to the use

      of phones and computers. 273 The people incarcerated at Butner are in close proximity to



269
    Interim Guidance at 11–12 (emphasis added).
270
    See, e.g., Ayers Decl. at 2; Hallinan Decl. at 2; McRae Decl. at 2; Hill Decl. at 2; Dailey Decl. at 3.
271
    See, e.g., Dailey Decl. at 3; Hallinan Decl. at 2.
272
    See, e.g., Krokos Decl. at 5; Hallinan Decl. at 3; Hill Decl. at 3. Dailey Decl. at 3; McCrae Decl. at 2.
273
    See, e.g., Hallinan Decl. at 3; Dailey Decl. at 3; Hill Decl. at 3; Riddick Decl. at 4.

                                                    - 49 -

           Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 49 of 71
        each other when they use the phones and computers. Because there are so many people at

        Butner, the phones and computers are in constant use during the hours people are allowed to

        use them. Further, people wait for the phones and computers in areas that do not provide for

        social distancing. Respondents have failed to take any measures to enable people to use the

        equipment without being in close proximity to other people.

                   3.   Respondents have chosen not to find out who in Butner has COVID-19, a
                        crucial step for addressing the risk from the virus.

        Despite the deaths of at least eight men from COVID-19 at Butner, Respondents have not

        conducted widespread testing. As of May 8, 2020, just 459 coronavirus tests had been

        administered to incarcerated people at the Butner complex, out of a total of approximately

        4,550 people.     Of these 459 tests, approximately 318 tested positive and 141 tested

        negative. 274

        Respondents do not test Butner’s staff. 275           Instead, they rely on “self-reporting and

        temperature checks.” 276 As of May 22, BOP reported that 44 staff members at Butner had

        reported to BOP that they had tested positive. 277




274
      Gov’t Opp. to Mtn. Compassionate Release, El-Hanafi S7 10-cr-162 (KMW) at 16. As noted above,
      there is some reason to be skeptical of BOP’s reported statistics. For instance, as of May 12, 2020,
      BOP’s data showed 358 people (including staff) at FCC Butner had tested positive at some point,
      including those who had tested positive and recovered. However, as of May 17, 2020, BOP’s reported
      data showed only 341 people having tested positive at some point at FCC Butner—17 people fewer than
      five days earlier. While there may be legitimate reasons for the disparity, it appears that BOP data on
      COVID-19 infections in its facilities do not present the full picture.
275
       Gov’t Opp. to Mtn. Compassionate Release, El-Hanafi S7 10-cr-162 (KMW) at 16.
276
      See BOP Implementing Modified Operations, Federal Bureau of Prisons
      https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 22, 2020).
277
      COVID-19 Cases.


                                                     - 50 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 50 of 71
        Even when they do conduct tests, Respondents fail to conduct them in a manner designed to

        help limit the spread of the virus. 278 On information and belief, Respondents tested one entire

        housing unit of FCI Butner Medium I around April 18, and eventually moved those people

        who tested positive to a different unit, Catawba East. However, Respondents did not move

        some people who tested positive out of the unit until about five days after it learned they had

        tested positive. 279 Thus, with full knowledge of the danger, Respondents kept known

        COVID-positive people in close quarters with uninfected people for five days. In all that

        time, the people who tested positive were not quarantined or isolated, and they shared the

        same common bathrooms and other resources with those who had tested negative. 280

        Instead of proactively testing for the virus, Respondents sporadically conduct temperature

        checks. 281 Between the days that temperature checks are taken, an incarcerated person who

        is symptomatic has to request sick call even to get his temperature taken. 282 And Respondents

        have not waived the requirement of paying for sick call. 283

        Respondents have chosen to remain willfully ignorant as to who at Butner has COVID-19

        until they are forced to acknowledge that some individual or another has it. In so doing, they

        limit the numbers of people who are deemed to require quarantine or isolation, leaving an




278
      Beyrer Decl. at 19 (“Without widespread testing and tracing of all prisoners and staff, it will be
      impossible to know how COVID-19 is moving through FCC Butner to help mitigate the continued
      spread and to properly isolate and care for those that have contracted the virus.”); id. at 18–19.
279
      Maldonado Decl. at 7.
280
      See id.
281
      See, e.g., Dailey Decl. at 4; Hallinan Decl. at 4; Krokos Decl, at 6; Goodwin Decl. at 7; Beyrer Decl. at
      18.
282
      See, e.g., Dailey Decl. at 4; Krokos Decl, at 5; Hallinan Decl. at 4–5.
283
      See, e.g., Dailey Decl. at 4; Krokos Decl, at 5; Hallinan Decl. at 4–5; Hill Decl. at 4; McRae Decl. at 3;
      Riddick Decl. at 5.


                                                      - 51 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 51 of 71
        untold number of people infected with the virus in the general population where they can

        infect others.

                  4.     Respondents have failed to establish safe and effective quarantine and
                         isolation practices at Butner

        BOP has issued a COVID-19 Action Plan that requires quarantine for all new admissions, all

        close contacts of confirmed or suspected cases, and all incarcerated people set for release. 284

        Those with symptoms are required to be placed in single-cell medical isolation until seven

        days after the onset of symptoms and 72 hours after symptoms have improved. 285 Neither of

        these policies is being followed. 286

        According to the Action Plan, quarantine is supposed to last for 14 days, but it automatically

        resets if the quarantined person or someone quarantined with him becomes symptomatic. 287

        Respondents reset the quarantine, but take few precautions to prevent people from becoming

        infected while in quarantine.

        The quarantine practices at Butner are ineffective and dangerous. 288 For example, some

        people transferring into Butner are quarantined on a floor with cancer patients who are

        immunocompromised. 289 The same people distribute food and medicine to the people in

        quarantine and to the rest of the people on the floor. 290 The use of the cancer treatment floor

        for quarantine puts the cancer patients at extreme risk. 291



284
      See Phase Six Action Plan at 3–4.
285
      Id. at 3–4.
286
      See, e.g., Huntley Decl. at 3–4; Goodwin Decl. at 6–7.
287
      Phase Six Action Plan at 4.
288
      See Beyrer Decl. at 23; Goldenson Decl. at 7.
289
      Ortiz Decl. at 1.
290
      Id.
291
      Goldenson Decl. at 7.


                                                    - 52 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 52 of 71
      The Hatteras East unit of the FCI Butner Medium I was emptied to serve as a quarantine area

      for about 43 people slated for release. 292 But this arrangement meant that the people

      incarcerated in the housing unit were transferred to other units, which led to significant

      overcrowding, thereby reducing further the space between people. 293 Declarant Goodwin,

      who was moved out of Hatteras East into the adjacent Camp unit Hatteras West, reported

      having to sleep in a makeshift sleeping area of bunk beds set up in the unit’s TV room for

      several days before being moved to a cubicle. 294

      Butner set up a quarantine area in the chapel in the Camp; however, men in the quarantine

      unit used the bathroom in the Catawba West unit and were separated from the men not in

      quarantine only by a “make-shift wall.” 295 And an orderly from the Catawba West unit cleans

      the bathroom after men in the chapel quarantine use it. 296

      Even amongst those in “quarantine,” physical distancing is impossible. In some units,

      quarantined people are not kept in individual cells, but in close quarters with dozens of others.

      Like the rest of Butner, use of masks appears to be optional in the quarantine area.

      Even in the rare instance when a sick individual is placed in isolation following a positive

      test, isolation procedures are more akin to punishment than treatment.

      Declarant Goodwin, who was moved to the SHU after testing positive for coronavirus,

      reported being confined to a cell with dirty floors and no hot water, without toiletries,

      necessary medications, or even a cup to drink from for the first few days. 297 He was not given


292
    Goodwin Decl. at 3.
293
    See id. at 3–4.
294
    Id. at 4.
295
    Maldonado Decl. at 5.
296
    Id.
297
    Goodwin Decl. at 5–6.


                                                 - 53 -

           Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 53 of 71
        any specific instructions or treatment for COVID-19. 298 Despite feeling better after only a

        few days of isolation, he was confined in the SHU for 17 days. 299 He was not re-tested, and

        states that he does not know how the officials at Butner determined when he should be

        released back to his housing unit. 300

                   5.    Respondents have failed to prevent people from having contact with
                         people in other housing units, thereby facilitating the spread of the virus
                         from housing unit to housing unit.

        Respondents have not eliminated contact between people in different housing units.

        Staff move between housing units, often not wearing masks.

        Incarcerated people go to work in their jobs at UNICOR, where they interact with people

        from other housing units. 301

        Incarcerated people go to work in their jobs in the kitchen, where they interact with people

        from other housing units and prepare food for people in all the housing units. On or about

        May 13, two people working in the kitchen had a fever and were taken from the kitchen to

        the isolation units.302

        Some incarcerated people have jobs requiring them to clean the areas used by people believed

        to have COVID-19. 303 They then return to their own housing units.

        Respondents’ decision to require staff and incarcerated people to move between housing units

        or interact with people from other housing units increases the likelihood that the virus will

        spread from housing unit to housing unit.


298
      Id. at 6.
299
      Id. at 6–7.
300
      Id. at 7.
301
      See, e.g., Ayers Decl. at 4; Hill Decl. at 4; Krokos Decl. at 6; McRae Decl. at 3.
302
      Hallinan Decl. at 4.
303
      See, e.g., Dailey Decl. at 5; Maldonado Decl. at 5; Whyte Decl. at 8.


                                                      - 54 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 54 of 71
                   6.    Respondents have failed to take even the most basic measures to prevent
                         the spread of the virus.

        Respondents have not undertaken to adequately clean and disinfect living spaces and

        common-use equipment, such as bathroom facilities, phones, and computers. 304 Bathrooms

        that are used by more than 100 people are cleaned only once a day. Phones and computers,

        if they are cleaned, are cleaned once a day. In the meantime, scores of men in a housing unit

        touch the surfaces in the bathrooms, and on the phones and computers—one after another.

        Further, Respondents are not enforcing mask use by staff, thereby increasing the likelihood

        that staff will spread the virus. 305

                   7.    Respondents have made it extremely difficult, if not impossible, for
                         incarcerated people at Butner to access any assistance in mitigating the
                         risk from COVID-19.

        Respondents have created obstacles preventing people incarcerated at Butner from seeking

        assistance in mitigating their risk themselves.

        The Administrative Remedies Process (“ARP”) is unavailable as a mechanism for seeking to

        address the risks faced by the men at Butner.

        If the ARP were functioning, it would not be capable of use for the purpose of reducing the

        risk from COVID-19. COVID-19 has devastated Butner—and the world—over the course

        of the last two months. A person who contracts the virus usually begins to show symptoms

        within 14 days, and can seriously deteriorate within just five days of becoming infected. The

        ability to respond quickly to reduce the risk is necessary for relief to be available. But the

        ARP is not a quick process. The ARP is a five-step process that begins with presenting the

        issue informally to staff within 20 days of the date of the occurrence giving rise to the request,


304
      See, e.g., Dailey Decl. at 3; Ayers Decl. at 3; Hill Decl. at 3; McRae Decl. at 2–3; Riddick Decl. at 4.
305
      Goodwin Decl. at 7; Kinard Decl. at 2; Krokos Decl. at 5.


                                                      - 55 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 55 of 71
        though the staff have no deadline to respond. 306 If the informal request is unsuccessful, the

        prisoner must submit up to four more requests or appeals, a process that can take at least 110

        days, assuming BOP does not grant itself up to 60 days’ worth of extensions. 307 If a person

        incarcerated at Butner had begun the ARP on the day the first case of COVID-19 appeared

        at Butner, the process would only be only about half complete today. Eight people have died

        in the meantime. The ARP, even if it were functioning, is not capable of use for the pertinent

        purpose; it is thus unavailable as a manner of administrative exhaustion. Ross v. Blake, 136

        S. Ct. 1850, 1859 (2016).

        But the ARP is not functioning. Respondents have informed the people incarcerated at

        Butner that the ARP was backlogged and requests were not being processed normally. 308

        Moreover, there are other obstacles to accessing even this time-consuming and delayed

        process.    Incarcerated people are supposed to request the packet of forms from their

        counselors. 309 But individuals housed within Butner have had periods recently without

        knowledge of an assigned counselor. 310 Additionally, they are often given packets missing



306
      28 C.F.R. § 542.13(a)–(b).
307
      After the informal request, prisoners must submit a Request for Administrative Remedy to the warden
      on a BP-9 form within 20 calendar days from the date of the occurrence giving rise to the request. 28
      C.F.R. § 542.14(a). The Warden then has 20 calendar days to respond. 28 C.F.R. § 542.18. When that
      fails, the prisoner must file an appeal on a BP-10 form with the appropriate BOP Regional Director
      within 20 calendar days from the date of the Warden’s signed response (or within 20 days after the
      Warden’s response deadline, if the Warden fails to respond). 28 C.F.R. § 542.15(a). The Regional
      Director then has 30 calendar days to respond. 28 C.F.R. § 542.18. And when that fails, the prisoner
      must then file an appeal on a BP-11 form to the BOP’s General Counsel within 30 calendar days from
      the date of the Regional Director signed the response (or within 30 days after the Regional Director’s
      response deadline, if the Regional Director fails to respond). Id. The General Counsel has 40 calendar
      days to respond. 28 C.F.R. § 542.18. In addition, the ARP includes extensions of at least 20 days at the
      institution, regional, and Central Office levels. Id.
308
      See, e.g., Hallinan Decl. at 5; Dailey Decl. at 5; Krokos Decl. at 7; Titus Decl. at 5.
309
      Krokos Decl. at 7.
310
      See e.g. Kinard Decl. at 3–4.


                                                     - 56 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 56 of 71
        the requisite forms if they do manage to obtain a packet. Declarant Krokos explains that an

        ARP submission must include four copies, but the packets sometimes have only three

        copies. 311 If a person submits the ARP form with just three copies, it is denied on that

        ground. 312

        Finally, the ARP process is simply a dead end. Petitioner John Dailey has submitted

        approximately 60 ARP requests at Butner. 313 He has received written responses to just six

        of them. 314

        Nonetheless, several of the petitioners have attempted to use the ARP to seek assistance

        mitigating the risks of COVID-19. 315

        Another avenue for seeking assistance with mitigating the risk is through the assistance of

        legal counsel. However, upon information and belief, access to legal calls has been limited

        and sporadic. Calls from lawyers to schedule calls to communicate with people incarcerated

        at Butner about the situation there lead to dead ends in the form of lines that are never

        answered and transfers to voicemail boxes to leave messages that are never returned.

        Respondents have failed to mitigate the risk to the people in their custody at Butner from

        COVID-19. At the same time, they have cut off the already limited ability of the people in

        Butner to seek assistance with mitigating the risk.

                   8.    Respondents are failing to follow the lead set by other courts

        Respondents are also failing to follow the precedent set by other courts for release. Just this

        week, in U.S. v. El-Hanafi, the Southern District of New York recognized that “the pace of


311
      Krokos Decl. at 7.
312
      Id.
313
      Dailey Decl. at 5.
314
      Id.
315
      See, e.g., Ayers Decl. at 4; Hallinan Decl. at 5; Hill Decl. at 4–5.

                                                       - 57 -

              Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 57 of 71
    infection shows no sign of abating” at Butner. Pointing to housing conditions, the lack of

    disinfectants, and failure to provide personal protective equipment, the court went so far as

    to say that it was “difficult to conceive of an environment more conducive to the rapid spread

    of infection than the type of prison dormitory” at Butner. No. 1:10-cr-00162-KMW, Dkt.

    252 (S.D.N.Y. May 19, 2020); see also Miller v. United States, No. CR 16-20222-1, 2020

    WL 1814084 (E.D. Mich. Apr. 9, 2020) (compassionate release granted involving prisoner

    at Butner due to COVID-19 concerns); United States v. Dunlap, 2020 WL 2062311

    (M.D.N.C. Apr. 29, 2020) (same); United States v. Krokos, No. 12-cr-00527, Dkt. 1016 (C.D.

    Cal. May 1, 2020) (same); United States v. Thompson, No. 15 CR 00448, Dkt. 80 (N.D. Ill.

    Apr. 17, 2020) (same); United States v. Scparta, 2020 WL 1910481 (S.D.N.Y. Apr. 20, 2020)

    (expressing particular concern about quarantine because “many inmates who are on the cusp

    of relief to home confinement to protect them from COVID-19, which is spreading rampantly

    at FCI Butner, are housed together in closed quarters for at least 14 days”).

VI. BOP’s Lack of Adequate Prevention and Mitigation Measures at Butner also Poses a
    Serious Risk to Public Safety

    Conditions at Butner have an impact on the broader community as well as on those

    incarcerated.

    Prison staff interact routinely and frequently with the people incarcerated at Butner. As stated

    above, at least 44 staff at Butner have at some time reported to BOP that they tested positive

    for the virus. But because Respondents do not test staff, the real number of infected staff is

    unknown.

    Respondents’ failure to implement meaningful precautionary and mitigating efforts put the

    health and lives of Butner staff at just as grave a risk as the incarcerated people.




                                               - 58 -

         Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 58 of 71
        More than 1,400 people work at Butner. 316 Some of the employees may themselves be

        medically vulnerable. And every one of them presumably returns home to the Granville

        County area after their shift ends.

        Doubtless many of the Butner employees live with one or more family members or

        roommates, some of whom may be medically vulnerable. And, unless the Butner employees

        have managed to completely isolate themselves from contact with any person outside of the

        prison, they come into contact with other members of their communities. 317

        Moreover, every single person incarcerated at Butner who has died from COVID-19 did so

        at a nearby hospital. 318 People at Butner will continue to need to go to outside hospitals for

        care as long as COVID-19 spreads through the prison.

VII. Immediate Release of Eligible People Is Necessary to Save Lives

        Hundreds of people at Butner have already been infected with coronavirus. Eight people

        have already died.

        The population is medically vulnerable. The complex is overcrowded, exacerbating the

        already inherent difficulty in practicing effective physical distancing.

        BOP’s failures in screening, testing, quarantining, and isolating people—as well its failures

        in providing regular, adequate access to hygiene and disinfecting products, enabling effective

        physical distancing, and enforcing mask use policies—will certainly lead to even more




316
      See PREA Audit Report (indicating 1,475 staff at FCC Butner).
317
      See Beyrer Decl. at 14–17.
318
      See, e.g., Press Release, Inmate Death at FCI Butner I, U.S. Dep’t of Justice Federal Bureau of Prisons
      (Apr. 13, 2020), https://www.bop.gov/resources/news/pdfs/20200413_3_press_release_butner.pdf
      (“John Doe, went into respiratory failure at the Federal Correctional Institution (FCI) Butner I . . . . He
      was evaluated by institutional medical staff and transported to a local hospital for further treatment and
      evaluation.”).


                                                       - 59 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 59 of 71
        infections and deaths. This is especially true of those who are over 50 and/or medically

        vulnerable. 319

        The immediate release of medically vulnerable people incarcerated at Butner will

        undoubtedly save lives. 320 It is the sole effective remedy for the ongoing Constitutional

        violations described herein.

        Reducing the population at Butner will give other mitigation strategies the greatest chance of

        success by allowing for more effective physical distancing and by allowing BOP to more

        closely focus its health and safety resources and planning on those remaining in custody.


                                    CLASS ACTION ALLEGATIONS

        Petitioners bring this class action, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

        on behalf of themselves and a class of similarly situated individuals.

        Petitioners seek to represent a class of all current and future incarcerated persons at Butner

        (the “Class”) during the outbreak of COVID-19.

        The class includes a subclass of all current and future persons who are:

        a. Over the age of 50, or

        b. Of any age who experience (a) lung disease, including asthma, chronic obstructive

             pulmonary disease (e.g., bronchitis or emphysema), or other chronic conditions

             associated with impaired lung function; (b) heart disease, such as congenital heart

             disease, congestive heart failure, and coronary artery disease; (c) chronic liver or kidney

             disease (including hepatitis and dialysis patients); (d) diabetes or other endocrine

             disorders; (e) epilepsy; (f) hypertension; (g) compromised immune systems (such as from



319
      Beyrer Decl. at 2–3, 6–7, 28.
320
      See, e.g., Beyrer Decl. at 32–33.

                                                   - 60 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 60 of 71
            cancer or cancer treatment, HIV, receipt of an organ or bone marrow transplant, as a side

            effect of medication, or other autoimmune disease); (h) blood disorders (including sickle

            cell disease); (i) inherited metabolic disorders; (j) history of stroke; and/or (k) a

            developmental disability (the “Medically Vulnerable Subclass”).

        Petitioners Hallinan, Hill, McRae, Dailey, Ayers, Riddick, Maldonado, Harris, and Butler are

        also representatives of this Medically Vulnerable Subclass.

        This action has been brought and may properly be maintained as a class action under federal

        law. It satisfies the numerosity, commonality, typicality, and adequacy requirements for

        maintaining a class action under Fed. R. Civ. P. 23(a).

        Joinder is impracticable because (i) the Class and Medically Vulnerable Subclass are

        numerous; (ii) the Class and Medically Vulnerable Subclass include future members, and (iii)

        the Class and Medically Vulnerable Subclass members are incarcerated, limiting their ability

        to institute individual lawsuits.

        Based on available information, there are currently approximately 4,438 people in the

        proposed Class. Everyone in Butner is a proposed class member. 321

        There are significantly more than 50 people in the proposed Medically Vulnerable Subclass.

        On the fourth floor of FMC Butner alone, there are more than 200 people who are

        immunocompromised due to cancer treatment.

        Common questions of law and fact exist as to all members of the proposed Class, namely

        whether:

        a. All are at unreasonable risk of serious harm, including death, from contracting

            coronavirus due to the conditions in Butner;


321
      See Population Statistics: Inmate Population Breakdown.

                                                   - 61 -

             Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 61 of 71
b. All are at unreasonable risk of serious harm, including death, from Respondents’ failure

    to take reasonable and proactive measures to ensure their safety from the disease;

c. All have a right to adequate COVID-19 prevention, testing, and treatment;

d. Respondents have been deliberately indifferent to the risk of harm to the Class from

    COVID-19; and

e. The conditions in Butner expose them to heightened risk of contracting COVID-19.

Common questions for all members of the Medically Vulnerable Subclass include whether

the conditions in Butner expose them to heightened risk of serious illness, injury, or death,

whether Respondents have taken adequate steps to protect them from that risk, and whether

Respondents have been deliberately indifferent to the risk of harm to the Subclass from

COVID-19.

Petitioners’ claims are typical of the Class and the Medically Vulnerable Subclass members’

claims. Respondents have placed Petitioners at significant risk of harm by failing to take

appropriate steps to address the risk of contracting, and being rendered seriously ill or injured

by, COVID-19 in Butner. Petitioners, like every person in Butner, face heightened risk of

contracting the virus if they are not adequately protected by Respondents.

Petitioners have the requisite personal interest in the outcome of this action and will fairly

and adequately protect the interests of the class. Petitioners have no interests adverse to the

interests of the proposed class. Petitioners retained pro bono counsel with experience and

success in the prosecution of civil rights litigation and specifically in the prosecution of

prisoners’ civil rights litigation.   Counsel for Petitioners know of no conflicts among

proposed class members or between counsel and proposed class members.




                                           - 62 -

     Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 62 of 71
Respondents have acted on grounds generally applicable to all proposed class members, and

this action seeks declaratory and injunctive relief.         Petitioners therefore seek class

certification under Rule 23(b)(2).


                             FIRST CAUSE OF ACTION

                    Unconstitutional Confinement in Violation of
                     the Eighth Amendment to the U.S. Constitution
    Petitioners Hallinan, Kinard, Hill, McRae, Dailey, Ayers, Riddick, Maldonado,
        Harris, Butler, and Titus versus Respondents Scarantino and Carvajal
                           28 U.S.C. § 2241 (Habeas Corpus)

Petitioners incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

Petitioners bring this claim on their own behalf and on behalf of the Class.

The Eighth Amendment guarantees incarcerated persons who have been sentenced the right

to necessary and adequate medical care, and to be free from cruel and unusual punishment.

See U.S. Const., amend. VIII.        As part of the right, the government cannot subject

incarcerated persons to a substantial risk of serious harm to their health and safety. See, e.g.,

Farmer, 511 U.S. at 828; Estelle, 429 U.S. at 104.

Petitioners at Butner are under the custody and control of Respondents and are not able to

take steps to protect themselves—such as physical distancing and avoiding high-touch

surfaces—and the government has not provided adequate protections from the risk of harm

from COVID-19. As COVID-19 continues to rapidly spread at Butner, the incarcerated men

have no ability to protect themselves from this disease.

Respondents are aware that the Petitioners are confined at Butner and cannot avoid the spread

of COVID-19 due to their confinement.

Respondents know of and have disregarded excessive risks to Petitioners’ health and safety.


                                           - 63 -

     Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 63 of 71
Respondents have failed to take reasonable steps to mitigate these significant risks, which

continuously subject Petitioners to a grave and serious risk of harm from serious illness,

permanent injury, and death.

Respondents’ failure to take reasonable steps to protect Petitioners from these conditions by

releasing them from the conditions altogether constitutes deliberate indifference to the health,

safety, and serious medical needs of Petitioners and all members of the Class, thereby

establishing a violation of the Eighth Amendment to the United States Constitution.


                            SECOND CAUSE OF ACTION

            Unconstitutional Conditions of Confinement in Violation of
                   the Eighth Amendment to the U.S. Constitution
           Petitioners Hallinan, Kinard, Hill, McRae, Dailey, Ayers, Riddick,
             Maldonado, Harris, Butler, and Titus versus All Respondents
                                  28 U.S.C. § 1331

Petitioners incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

Petitioners bring this claim on their own behalf and on behalf of the Class.

The Eighth Amendment guarantees incarcerated persons who have been sentenced the right

to necessary and adequate medical care, and to be free from cruel and unusual punishment.

See U.S. Const., amend. VIII.        As part of the right, the government cannot subject

incarcerated persons to a substantial risk of serious harm to their health and safety. See, e.g.,

Farmer, 511 U.S. at 828; Estelle, 429 U.S. at 104.

Petitioners at Butner are under the custody and control of Respondents and are not able to

take steps to protect themselves from the spread of the virus. The government has not

provided adequate protections. As COVID-19 continues to spread at Butner, the already

deplorable conditions at Butner are only exacerbated further.


                                           - 64 -

     Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 64 of 71
Respondents are aware of these conditions, which were and are obvious throughout Butner.

Respondents know of and have disregarded an excessive risk to health and safety.

Respondents have failed to take reasonable steps, including the release of medically

vulnerable persons, to mitigate these significant risks, which continuously subject Petitioners

to a grave and serious risk of harm from serious illness, permanent injury, or death.

Respondents’ failure to protect Petitioners from these conditions by releasing prisoners and

otherwise remedying the conditions of confinement constitutes deliberate indifference to the

health, safety, and serious medical needs of Petitioners and all members of the Class, thereby

establishing a violation of the Eighth Amendment to the United States Constitution.

Federal courts have inherent equitable authority to order injunctive and declaratory relief to

remedy violations of the Constitution by federal actors. Armstrong v. Exceptional Child Ctr.,

Inc., 575 U.S. 320, 327 (2015).


                             THIRD CAUSE OF ACTION

            Unconstitutional Conditions of Confinement in Violation of
                   the Eighth Amendment to the U.S. Constitution
        Petitioners Hallinan, Kinard, Hill, McRae, Dailey, Ayers, Riddick,
             Maldonado, Harris, Butler, and Titus versus All Respondents

Petitioners incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

Petitioners bring this claim on their own behalf and on behalf of the Class.

The Eighth Amendment guarantees incarcerated persons the right to reasonable safety.

Respondents’ failure to provide a safe environment during a widespread outbreak of a

contagious disease constitutes deliberate indifference to the health and safety of persons at

Butner, thereby establishing a violation of the Eighth Amendment.



                                           - 65 -

     Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 65 of 71
Respondents have failed to provide adequate protections at Butner, where Petitioners are not

able to take steps to protect themselves through physical distancing and adequate hygiene,

cleaning, and disinfection. As COVID-19 rapidly spreads throughout the facility, the already

unsafe conditions at Butner will be intensified, and the risks to the people incarcerated there

will grow.

Respondents’ failure to protect Petitioners constitutes a violation of their Eighth Amendment

rights.

Federal courts have inherent equitable authority to order injunctive and declaratory relief to

remedy violations of the Constitution by federal actors. Armstrong v. Exceptional Child Ctr.,

Inc., 575 U.S. 320, 327 (2015).


                              REQUEST FOR RELIEF

Wherefore, Petitioners and the Class members respectfully request that the Court order the

following relief:

  A.      Certify this action as a class action, for the reasons stated in this Petition and

          Complaint, and appoint the undersigned as class counsel pursuant to Fed. R. Civ.

          P. 23(g);

  B.      Pursuant to 28 U.S.C. §§ 2243, 1331, and 2201–02, immediately:

          a. Enter a temporary restraining order or preliminary injunction ordering

              respondents to identify, within one day, all people incarcerated at Butner who

              fit within the Medically Vulnerable Subclass;




                                          - 66 -

       Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 66 of 71
        b. Enter a temporary restraining order or preliminary injunction appointing an

                expert to determine appropriate categories of release for each within 48 hours

                of entrance of the order or injunction (the “Expert List”);

        c. Enter a temporary restraining order, preliminary injunction, and/or writ of

                habeas corpus requiring Respondents to release, within twenty-four (24) hours

                of the creation of the Expert List, and without quarantining at Butner, all

                persons identified by the court-appointed expert as appropriate for release;

C.      Pursuant to 28 U.S.C. §§ 1331 and 2201–02 and the Court’s inherent authority to

        fashion injunctive relief for constitutional violations, immediately:

        a. Enter a temporary restraining order or preliminary injunction requiring

                Respondents to prepare and implement a COVID-19 mitigation plan to be

             submitted to the Court within 48 hours and overseen by a qualified public health

             expert pursuant to Fed. R. Evid. 706, which outlines:

           i.      Immediate screening of all people incarcerated at Butner for COVID-19

                   symptoms.

          ii.      Immediate testing for all people incarcerated at Butner showing any

                   symptoms or known to have been in close proximity with anyone showing

                   any symptoms or having tested positive for coronavirus, including the

                   waiver of any sick call fees.

         iii.      Regular retesting of people incarcerated at Butner who meet the criteria set

                   forth in the preceding paragraph, including the waiver of any sick call fees.




                                            - 67 -

     Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 67 of 71
    iv.    Immediate implementation of daily screening of BOP staff for COVID-19

           symptoms.

     v.    Immediate, effective quarantine in accordance with community standards

           of care—including keeping quarantined people individually isolated—for

           all people incarcerated at Butner known to have been in close contact with

           anyone showing any symptoms of COVID-19 or known or suspected to

           have COVID-19.

    vi.    Immediate medical isolation for all people incarcerated at Butner who show

           any symptoms—as soon as they develop symptoms of COVID-19—or who

           have tested positive for COVID-19, in compliance with CDC guidelines for

           medical isolation, including in a location that allows for timely notification

           and management of clinical symptoms, should they arise.

    vii.   Additional specific mitigation efforts, in line with CDC guidelines, to

           prevent exposure to COVID-19 by every Class Member not immediately

           released, including: (1) appropriate social distancing and hygiene practices

           across all units at Butner; (2) limitations on travel between units by Butner

           staff and Class Members; (3) limitations on the mixing of Class Members

           from different housing units in their work assignments; (4) mandatory mask

           usage by all staff at Butner; (5) appropriate medical treatment for

           incarcerated people exhibiting symptoms of COVID-19; and (6) appropriate

           medical treatment for incarcerated people not exhibiting symptoms of

           COVID-19 but who have other medical needs.




                                   - 68 -

Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 68 of 71
        viii.     Additional specific efforts to ensure that there is no spread of COVID-19

                  from outside the quarantine or isolation areas to the quarantine or isolation

                  areas, or vice versa, including: (1) requiring staff and Class Members who

                  enter the quarantine area from the non-quarantine area to wear masks;

                  (2) ensuring proper access to products/materials for proper hygiene;

                  (3) ensuring individuals in the quarantine or isolation area are able to

                  comply with physical distancing guidelines; and (4) frequently disinfecting

                  and cleaning the quarantine or isolation area.

        b. Require a change to the policy of “restarting” the clock during the quarantine

            area every time someone exhibits symptoms of COVID-19 while in quarantine;

            and

        c. Require a housing or support plan for any released Class or Subclass Members

            for whom testing confirms exposure to or infection with COVID-19 and who

            do not readily have a place to self-isolate for the CDC-recommended period of

            time (currently 14 days).

        d. Appoint an expert monitor to ensure BOP’s adequate compliance with the

            above requirements.

D.      All further actions required to release Class Members outside the Medically

        Vulnerable Subclass to ensure that all remaining persons incarcerated at Butner are

        incarcerated under conditions consistent with CDC guidance to prevent the spread

        of COVID-19, including requiring that all persons be able to maintain six feet or

        more of space between them;



                                          - 69 -

     Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 69 of 71
E.      If immediate release is not granted on the basis of this Petition alone, expedited

        review of this Petition, including oral argument, via telephonic or videoconference

        if necessary;

F.      If immediate release is not granted on the basis of this Petition alone, use of

        enlargement to alter Petitioners’ place of custody to home confinement or other

        appropriate placement pending the outcome of this habeas action;

G.      A declaration that Butner’s policies and practices violate the Eighth Amendment

        right against cruel and unusual punishment with respect to the Class and Subclass;

H.      Award Petitioners costs, expenses, and reasonable attorneys’ fees pursuant to the

        Equal Access to Justice Act and any other applicable laws; and

I.      Any further relief that this Court deems just, necessary, or appropriate.




                                        - 70 -

     Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 70 of 71
      Respectfully submitted this 26th day of May, 2020.



/s/ Jeffrey S. Wilkerson
Jeffrey S. Wilkerson [N.C. State Bar No. 51209]     Maria V. Morris†
Gretchen Scavo [N.C. State Bar No. 48589]*          [N.Y. State Bar No. 4091435]
Elizabeth Ireland [N.C. State Bar No. 47059]*       AMERICAN CIVIL LIBERTIES UNION
Patrick Doerr [N.C. State Bar No. 50673]*           915 15th Street N.W., 7th Floor
Ashley R. Anderson [N.C. State Bar No. 51741]†      Washington, DC 20005
WINSTON & STRAWN LLP                                Tel.: (202) 548-6607
300 South Tryon Street, 16th Floor                  mmorris@aclu.org
Charlotte, NC 28202
Tel: (704) 350-7700                                 Sarah Hinger†
Fax: (704) 350-7800                                 [N.Y. State Bar No. 4823878]†
jwilkerson@winston.com                              AMERICAN CIVIL LIBERTIES UNION
gscavo@winston.com                                  125 Broad St.
eireland@winston.com                                New York, NY 10004
pdoerr@winston.com                                  Tel.: (212) 519-7882
aanderson@winston.com                               shinger@aclu.org


Jonathan M. Smith [D.C. Bar No. 396578]†            Emily Seawell [N.C. Bar No. 50207]
Emily Gunston [D.C. Bar No. 1032056]†               Jaclyn Maffetore [N.C. Bar No. 50849]
Lyndsay A. Niles [D.C. Bar No. 1003427]†            Kristi Graunke [N.C. Bar No. 51216]
WASHINGTON LAWYERS’ COMMITTEE                       AMERICAN CIVIL LIBERTIES UNION
FOR CIVIL RIGHTS & URBAN AFFAIRS                    OF NORTH CAROLINA
700 14th Street NW, Suite 400                       LEGAL FOUNDATION
Washington, DC 20005                                Post Office Box 28004
Tel: (202) 319-1000                                 Raleigh, NC 27611
Fax: (202) 319-1010                                 Tel.: (919) 834-3466
jonathan_smith@washlaw.org                          Fax: (866) 511-1344
emily_gunston@washlaw.org                           eseawell@acluofnc.org
lyndsay_niles@washlaw.org                           jmaffetore@acluofnc.org
                                                    kgraunke@acluofnc.org


                                                    * Admission Forthcoming
                                                    † Special Appearance Forthcoming




                                          Counsel for Petitioners/Plaintiffs




                                           - 71 -

        Case 5:20-hc-02088-FL Document 1 Filed 05/26/20 Page 71 of 71
